 



Exhibit 10.8
13700 Benchmark Drive
Farmers Branch, TX 75234
INDUSTRIAL LEASE AGREEMENT
          THIS LEASE AGREEMENT (the “Lease”), made and entered into by and
between the Landlord and Tenant hereinafter named.
          1. DEFINITIONS AND BASIC PROVISIONS. The following definitions and
basic provisions shall be used in conjunction with and limited by the reference
thereto in the provisions of this Lease:

  (a)   “Landlord”: Centre Development Co., Inc., a Texas corporation.     (b)  
“Tenant”: Sport Supply Group, Inc., a Delaware corporation.     (c)  
“Premises”: That certain real property described on Exhibit “A” attached hereto
and made a part hereof, together with the Building (herein so called) and other
improvements now or hereafter located thereon.     (d)   “Lease Term”: A period
of one hundred twenty (120) months commencing on January 1, 1995 (the
“Commencement Date”) and ending on December 31, 2004 (the “Expiration Date”),
subject to any adjustment pursuant to paragraph 2 hereof.     (e)   “Basic
Rental”: $44,004.64 per month.     (f)   “Permitted Use”: office, warehouse, and
distribution operations.     (g)   “Maximum Rate”: The lesser of (i) the sum of
three percent (3%), plus the Prime Rate (as hereinafter defined) or (ii) the
maximum rate of interest permitted by applicable law, including as to
Article 5069-1.04, Vernon’s Texas Civil Statutes (and as the same may be
incorporated by reference in other Texas statutes) but otherwise without
limitation that rate based on the “indicated rate ceiling”. The term “Prime
Rate” shall mean the prime interest rate as announced or published in The Wall
Street Journal, its successor or assigns, from time to time, or, in the event
The Wall Street Journal does not announce or publish a prime interest rate, the
prime interest rate announced or published from time to time by such national
publication as may be selected by the Landlord.     (h)   “Additional Rent”: All
sums of money, other than Basic Rental, which become due under this Lease. Basic
Rental and Additional Rent shall collectively constitute the “Rent” or “Rentals”
due or to become due under this Lease and are herein so called.

          2. LEASE GRANT. Landlord, in consideration of the Basic Rental to be
paid and the other covenants and agreements to be performed by Tenant and upon
the terms and conditions hereinafter stated, does hereby lease, demise and let
unto Tenant the Premises commencing on the Commencement Date (as defined in
paragraph l[d] hereof, or as adjusted as hereinafter provided) and ending on the
last day of the Lease Term, unless sooner terminated as herein provided. If this
Lease is executed before the Premises are available and ready for occupancy, and
Landlord cannot deliver possession on the Commencement Date, then Landlord shall
not be deemed to be in default hereunder, and Tenant agrees to accept possession
of the Premises at such time as the Premises are available and ready for
occupancy and such date shall be deemed to be the Commencement Date, and the
Expiration Date set forth in paragraph l(d) hereof shall be extended for a
period equal to the number of days that the Premises are not available and ready
for occupancy beyond the Commencement Date specified in paragraph l(d) hereof
plus the number of days necessary for the Lease Term to expire on the last day
of a month; provided, however, that because of the damages Tenant will suffer as
a result of not being able to take occupancy by February 1, 1995, including the
holdover rent Tenant will be obligated to pay in connection with its current
space, in the event the Premises are not available and ready for

         
 
  Initial:                                            

INDUSTRIAL LEASE AGREEMENT — Page 1

 



--------------------------------------------------------------------------------



 



occupancy by February 1, 1995 (which date shall be extended by any delay caused
or attributable to Tenant or by force majeure as provided in paragraph 27
hereof), Landlord agrees to pay Tenant, as liquidated damages and as Tenant’s
sole remedy, the sum of $2,500.00 for each day from February 1, 1995 (as such
date may be extended as provided above) that the Premises are not available and
ready for occupancy. The amount due Tenant hereunder shall be credited to the
next accruing installments(s) of Basic Rental hereunder. Landlord hereby waives
payment of Basic Rental covering any period prior to the date the Premises are
available and ready for occupancy; however, should Tenant occupy the entire
Premises prior to the Commencement Date specified in paragraph l(d) hereof, the
Commencement Date and Lease Term shall be altered to coincide with said
occupancy with the Expiration Date of this Lease remaining unchanged. In the
event Tenant should occupy a portion of the Premises prior the date the entire
Premises are available and ready for occupancy, Tenant shall pay to Landlord the
pro rata portion of the full Basic Rental and Additional Rent based upon the
area of the Building occupied by Tenant. For the purpose hereof, the Premises
shall be deemed “available and ready for occupancy” at such time as Landlord has
substantially completed the construction or installation of all tenant
improvements required to be completed by Landlord pursuant to paragraph 5 of
this Lease to the extent reasonably necessary so as to allow Tenant to occupy
the Premises and commence operations of its business therein, notwithstanding
the fact that there may remain as incomplete certain minor, “punchlist” items
which do not materially interfere with Tenant’s intended use of the Premises.
The improvements shall be deemed to have been substantially completed upon the
first to occur of (i) the issuance of a certificate of occupancy permitting
Tenant to occupy the Premises (or the taking of such other action as may be
customary to permit occupancy or use thereof); or (ii) the date the Tenant
occupies the Premises. By occupying the Premises, Tenant shall be deemed to have
accepted the same as suitable for the purposes herein intended and to have
acknowledged that the same comply fully with Landlord’s covenants and
obligations except for (A) any latent defects not discoverable upon inspection;
and (B) any “punch list” items respecting the tenant improvements to be
constructed by Landlord pursuant to paragraph 5 hereof, which are identified by
Tenant in writing to Landlord within thirty (30) days following Tenant’s
occupancy of the Premises. Landlord hereby expressly disclaims and Tenant hereby
expressly waives any and all warranties or representations, express or implied,
concerning the suitability of the Premises for the intended commercial purpose
of Tenant.
     After the Commencement Date of this Lease and the completion of the tenant
improvements in accordance with paragraph 5 of this Lease, Tenant shall, upon
request from Landlord, execute and deliver to Landlord a letter of acceptance of
delivery of the Premises, which letter shall also state the Commencement Date
and Expiration Date.
     3. RENT.
     (a) In consideration of this Lease, Tenant promises and agrees to pay
Landlord the Basic Rental, without deduction or set off, for each and every
month of the Lease Term and further promises and agrees to pay all Additional
Rent which becomes due hereunder. The nonpayment of any Additional Rent shall
afford Landlord all the rights and remedies as are herein provided in the case
of nonpayment of the Basic Rental. Any term or provision of this Lease to the
contrary notwithstanding, the covenant and obligation of Tenant to pay Rent
hereunder shall be independent from any obligations, warranties,
representations, express or implied, if any, of Landlord herein contained.
     (b) The Basic Rental installment for the first month of the Lease Term
shall be payable by Tenant to Landlord contemporaneously with the execution
hereof, and a like monthly installment shall be due and payable without demand
on or before the first day of each calendar month during the Lease Term
beginning with the second month of the Lease Term. Basic Rental for any
fractional month at the beginning or end of the Lease Term shall be prorated.
     (c) Notwithstanding any expiration or earlier termination of this Lease,
Tenant’s obligation to pay any and all Additional Rent under this Lease shall
continue and shall cover all periods up to the date this Lease expires or is
terminated. Tenant’s obligation to pay any and all Additional Rent under this
Lease and Landlord’s and Tenant’s obligation to make the

         
 
  Initial:                                            

INDUSTRIAL LEASE AGREEMENT — Page 2

 



--------------------------------------------------------------------------------



 



adjustments referred to in this Lease shall survive any expiration or
termination of this Lease.
     (d) If any Basic Rental payment required to be paid or which becomes due
under this Lease is not paid by the tenth (10th) day following the day on which
it is due, a service charge of five percent (5%) of such amounts due shall
become due and payable in addition to the amounts due. Said service charge is
for the purpose of reimbursing Landlord for the extra costs and expenses in
connection with the handling and processing of late payments. In addition to
such service charge, if any Basic Rental payment is not paid by the tenth (10th)
day following the day Landlord notifies Tenant that the Basic Rental was not
paid on the date due, Tenant shall pay to Landlord, in addition to such Basic
Rental payment and the service charge, interest on such Basic Rental payment
calculated at the Maximum Rate from the date such Basic Rental payment was due
until paid by Tenant.
     (e) If any Additional Rent required to be paid or which becomes due under
this Lease is not paid when due, and provided that such payment remains unpaid
for five (5) business days following written notice from Landlord to Tenant of
such non-payment, Tenant shall pay to Landlord, in addition to such amounts,
interest on such amounts at the Maximum Rate from the date such amounts were due
until paid by Tenant.
     4. TAXES AND OTHER ASSESSMENTS.
     (a) Tenant agrees to pay to Landlord as Additional Rent all taxes,
assessments and governmental charges of any kind and nature whatsoever
(hereinafter collectively referred to as “taxes”) lawfully levied or assessed
against the Premises. Such amount shall be paid immediately upon Landlord’s
invoice to Tenant for same, and in the event any such amount is not paid within
thirty (30) days prior to the date the taxes become delinquent, the unpaid
amount shall bear interest at the Maximum Rate from the date of such invoice
until payment by Tenant.
     (b) If at any time during the term of this Lease, the present method of
taxation shall be changed so that in lieu of the whole or any part of any taxes,
assessments or governmental charges levied, assessed or imposed on real estate
and the improvements thereon, there shall be levied, assessed or imposed on
Landlord a capital levy or other tax directly on the Basic Rentals received
therefrom and/or a franchise tax assessment, levy or charge measured by or
based, in whole or in part, upon such Basic Rentals for the present or any
future building or buildings on the real property described on Exhibit “A”, then
all such taxes, assessments, levies or charges, or the part thereof so measured
or based, shall be deemed to be included within the term “taxes” for the
purposes hereof; provided, however, Tenant shall have no obligation to pay any
income taxes of Landlord, irrespective of the taxing jurisdiction and/or whether
such income taxes are characterized as franchise taxes or otherwise.
     (c) The Landlord shall have the right to employ a tax consulting firm to
attempt to assure a fair tax burden on the Premises within the applicable taxing
jurisdiction. Tenant shall pay to Landlord upon demand from time to time, as
Additional Rent, the reasonable cost of such service. If Landlord elects not to
employ such consultant, then Tenant shall have the right to do so.
     (d) Any payment to be made pursuant to this Lease with respect to the real
estate tax year in which this Lease commences or terminates shall be prorated.
     (e) Tenant shall pay to Landlord as Additional Rent any assessments made
against the Premises pursuant to any deed restrictions or development standards
to which the Premises are subject. Such amount shall be paid immediately upon
Landlord’s invoice to Tenant for same and in the event any such amount is not
paid within twenty (20) days after the date of Landlord’s invoice to Tenant, the
unpaid amount shall bear interest at the Maximum Rate from the date of the
invoice until payment by Tenant.

         
 
  Initial:                                            

INDUSTRIAl LEASE AGREEMENT — Page 3


 



--------------------------------------------------------------------------------



 



     5. LEASEHOLD IMPROVEMENTS. Landlord agrees to construct and install the
Leasehold Improvements (herein so called) which are generally described in
preliminary drawings and design criteria attached hereto as Exhibit “B” and made
a part hereof. Immediately after the execution hereof Landlord and Tenant will
cooperate with one another to prepare final plans and specifications for the
construction and installation of the Leasehold Improvements. Such final plans
and specifications, when approved in writing by Landlord and Tenant, shall be
attached to this Lease as Exhibit “B-l” and shall become a part hereof. No
failure or refusal on the part of Tenant to approve final plans and
specifications within a reasonable time after the execution hereof shall render
this Lease void or voidable nor shall it delay the Commencement Date set forth
in paragraph l(d) hereof. No delay caused by Tenant during the construction or
installation of the Leasehold Improvements shall delay the Commencement Date of
this Lease from what it would have been had such delay not occurred. Landlord
shall, at its sole cost, procure all building and other permits required for the
construction of the Leasehold Improvements as contemplated by this paragraph 5,
and Landlord shall pay all mitigation fees, impact fees, tap-in and connection
fees or other fees assessed against Landlord incidental to such construction.
     Landlord and Tenant acknowledge that the Landlord has computed the Basic
Rental by budgeting an allowance of $238,710.12 (the “Allowance”) for Interior
Tenant Improvements (herein so called) to be constructed within the Building.
Both parties acknowledge that the Allowance is not a firm budget nor a final
estimate of costs. Should the total cost of the Interior Tenant Improvements
exceed the Allowance, the annual Basic Rental shall be automatically increased
by an amount equal to 10% of such excess. Similarly, should the total cost of
the interior Tenant Improvements be less than the Allowance, the annual Basic
Rental shall be automatically decreased by an amount equal to 10% of such
savings.
     Within a reasonable time following the Commencement Date, Landlord and
Tenant shall execute an amendment to this Lease setting forth the final annual
Basic Rental and monthly Basic Rental resulting from any increases or decreases,
if any, set forth above.
     All changes in the Interior Tenant Improvements that are contemplated by
this paragraph 5 must be executed by a written Change Order (so called herein)
executed by Landlord and Tenant. With respect to any Change Order requested by
Tenant, Tenant must submit to Landlord such information as Landlord may require.
Tenant shall be responsible for the payment of all “Change Costs” (as
hereinafter defined), and Landlord will have no obligation to effect any Change
Order unless and until Tenant shall have paid to Landlord the sum of all Change
Costs relating thereto. For the purposes hereof, the term “Change Costs” shall
mean all costs and expenses attributable to any Change Order requested by
Tenant, including, but not limited to: (i)any additional architectural or
engineering services, (ii) any changes to materials in process of fabrication,
(iii) cancellation or modification of supply or fabricating contracts, (iv) the
removal or alteration of any tenant improvements or any plans completed or in
process or (v) delays affecting the schedule of the Interior Tenant
Improvements; provided, however, that Tenant shall only be required to pay such
Change Costs if Landlord has given Tenant an estimate of such Change Costs prior
to Tenant’s approval thereof and such actual Change Costs do not exceed an
amount which is 105% of such estimate. Tenant shall not be responsible for any
actual Change Costs which exceed 105% of Landlord’s estimate.
     With respect to any “punch list” items regarding the Leasehold Improvements
which are identified by Tenant in writing to Landlord within thirty (30) days
following Tenant’s occupancy of the Premises and which are not completed by
Landlord within thirty (30) days following receipt of such written notice (or
longer period of time as is necessary to effect the completion of any such
“punch list” item; provided, Landlord commences the completion within said
thirty (30) day period and proceeds diligently thereafter), then Tenant shall
have the right to complete said item, and the full amount of the reasonable cost
and expenses entailed shall be owing by Landlord to Tenant within said thirty
(30) days following Landlord’s receipt of Tenant’s request for payment,
supported by invoices and paid receipts, but in no event (except as expressly
provided in paragraph 32) shall Tenant have

         
 
  Initial:                                            

INDUSTRIAL LEASE AGREEMENT — Page 4

 



--------------------------------------------------------------------------------



 



the right to deduct any portion of the amount owed by Landlord from any Rent
then due or thereafter coming due hereunder.
     6. UTILITIES. Landlord agrees to provide water, gas, sewer, electricity,
and telephone service connections to the Premises; but Tenant shall pay for all
water, gas, heat, light, power, telephone, sewer, fire sprinkler, lawn sprinkler
charges and other utilities and services used on or from the Premises, together
with any taxes, penalties, surcharges or the like pertaining thereto and any
maintenance charges for utilities and shall furnish all electric light bulbs and
tubes. Landlord shall in no event be liable for any interruption or failure of
utility services on the Premises, unless due to Landlord’s gross negligence.
     7. USE: COMPLIANCE WITH LAWS.
     (a) Permitted use. Tenant shall use the Premises only for the Permitted Use
(as defined in paragraph l[g] hereof). Tenant hereby expressly acknowledges and
agrees that the Premises as designed is acceptable for Tenant’s intended
commercial purpose. Tenant will not occupy or use the Premises, or permit any
portion of the Premises to be occupied or used, for any business or purpose
other than the Permitted Use or for any use or purpose which is unlawful in part
or in whole or deemed to be disreputable in any manner or extrahazardous on
account of fire, nor permit anything to be done which will in any way increase
the rate of fire insurance on the Building or contents unless Tenant pays to
Landlord the amount of such increase upon demand. Tenant will conduct its
business and control its agents, employees and invitees in such a manner as not
to create any nuisance, nor interfere with, annoy or disturb other tenants or
Landlord in management of the project of which the Premises form a part. Tenant
will maintain the Premises in a clean, healthful and safe condition and will
comply with all laws, ordinances, orders, rules and regulations (state, federal,
municipal and other agencies or bodies having any jurisdiction thereof) with
reference to use, condition or occupancy of the Premises. Tenant will not,
without the prior written consent of Landlord (which consent shall not be
unreasonably withheld or delayed), paint, install lighting or decoration, or
install any signs, window or door lettering or advertising media of any type on
or about the Premises or any part thereof. Should Landlord agree in writing to
any of the items in the preceding sentence, Tenant will maintain such permitted
item in good condition and repair at all times. Outside storage, except for
trucks or other vehicles and other short-term (meaning less than two (2) weeks)
storage, is also prohibited without Landlord’s prior written consent and must,
in all cases, be in full compliance with all applicable laws, rules, ordinances,
regulations and restrictions.
     (b) Hazardous Materials.
     (i) As used in this Lease, the term “Hazardous Material” means any
flammable items, explosives, radioactive materials, hazardous or toxic
substances, material or waste or related materials, including any substances
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “infectious wastes”, “hazardous materials” or “toxic substances” now or
subsequently regulated under any applicable federal, state or local laws or
regulations including, without limitation, oil, petroleum-based products,
paints, solvents, lead, cyanide, DDT, printing inks, acids, pesticides, ammonia
compounds and other chemical products, asbestos, PCBs and similar compounds, and
including any different products and materials which are subsequently found to
have adverse effects on the environment or the health and safety of persons.
     (ii) As used in this Lease, the term “Hazardous Materials Laws” shall mean
all federal, state and local laws, ordinances and regulations relating to
industrial hygiene, environmental protection or the use, analysis, generation,
manufacture, storage, presence, disposal or transportation of any Hazardous
Materials.
     (iii) Tenant shall not cause or permit any Hazardous Material to be
generated, produced, brought upon, used, stored, treated or disposed of in or
about the Premises, by Tenant, its agents, employees,

         
 
  Initial:                                            

INDUSTRIAL LEASE AGREEMENT — Page 5

 



--------------------------------------------------------------------------------



 



licensees, invites, business associates, sublessees, assigns, contractors,
subcontractors or others acting for or on behalf of Tenant (collectively,
“Tenant Related Party”) without the prior written consent of Landlord. Landlord
shall be entitled to take into account such other factors or facts as Landlord
may in its good faith business judgment determine to be relevant in determining
whether to grant, condition or withhold consent to Tenant’s proposed activity
with respect to Hazardous Material and Tenant shall indemnify, defend and hold
Landlord and each of Landlord’s partners, shareholders, officers, directors,
employees, agents, attorneys, investment advisors, portfolio managers, trustees,
ancillary trustees, and their affiliates (including, without limitation, its
successors and assigns and their respective partners, shareholders, officers,
directors and employees (collectively, “Indemnitees”) free and harmless from any
and all actions (including, without limitation, remedial or enforcement actions
of any kind, administrative or judicial proceedings, and orders or judgments
arising out of or resulting therefrom), costs, claims, damages (including,
without limitation, punitive damages), expenses (including, without limitation,
attorneys’, consultants’ and experts’ fees, court costs and amounts paid in
settlement of any claims or actions), fines, forfeitures or other civil,
administrative or criminal penalties, injunctive or other relief (whether or not
based upon personal injury, property damage, contamination of, or adverse
effects upon, the environment, water tables or natural resources), liabilities
or losses (economic or other) (collectively, the “Claims”) arising from a breach
of this prohibition by Tenant or any Tenant Related Party. In no event, however,
shall Landlord be required to consent to the installation or use of any storage
tanks in, on or under the Premises. If Landlord consents to the generation,
production, use, storage, treatment or disposal of Hazardous Materials in or
about the Premises by Tenant or any Tenant Related Party, then, in addition to
any other requirements or conditions that Landlord may impose in connection with
such consent, (1) Tenant promptly shall deliver to Landlord copies of all
permits, approvals, filings, reports and hazardous waste manifests reflecting
the legal and proper generation, production, use, storage, treatment or disposal
of all Hazardous Materials generated, used, stored, treated or removed from the
Premises and, upon Landlord’s request, copies of all hazardous waste manifests
relating thereto, and (2) upon expiration or earlier termination of this Lease,
Tenant shall cause all Hazardous Materials arising out of or related to the use
or occupancy of the Premises by Tenant or any Tenant Related Party to be removed
from the Premises and transported for use, storage or disposal in accordance
with all applicable laws, regulations and ordinances, and Tenant shall provide
Landlord with evidence reasonably satisfactory to Landlord of compliance with
all applicable laws, regulations and ordinances.
     (iv) In the event that Hazardous Materials are discovered upon, in, or
under the Premises, and the applicable governmental agency or entity having
jurisdiction over the Premises requires the removal of such Hazardous Materials,
Tenant shall be responsible for removing those Hazardous Materials arising out
of or related to the use or occupancy of the Premises by Tenant or any Tenant
Related Party. Notwithstanding the foregoing, Tenant shall not take any remedial
action in or about the Premises, nor enter into any settlement agreement,
consent decree or other compromise with respect to any claims relating to any
Hazardous Material in any way connected with the Premises without first
notifying Landlord of Tenant’s intention to do so and affording Landlord the
opportunity to appear, intervene or otherwise appropriately assert and protect
Landlord’s interest with respect thereto. Tenant immediately shall notify
Landlord in writing of: (1) any spill, release, discharge or disposal of any
Hazardous Material in, on or under the Premises or any portion thereof, (2) any
enforcement, cleanup, removal or other governmental or regulatory action
instituted, contemplated or threatened pursuant to any Hazardous Materials Laws;
(3) any claim made or threatened by any person against Tenant or the Premises
relating to damage, contribution, cost recovery, compensation, loss or injury
resulting from or claimed to result from any Hazardous Materials; and (4) any
reports made to any environmental agency arising out of or in connection with
any Hazardous Materials in, on or removed from the Premises, including any
complaints, notices, warnings, reports or

         
 
  Initial:                                            

INDUSTRIAL LEASE AGREEMENT — Page 6

 



--------------------------------------------------------------------------------



 



asserted violation in connection therewith. Tenant also shall supply to Landlord
as promptly as possible, and in any event within five (5) business days after
Tenant first receives or sends the same, copies of all claims, reports,
complaints, notices, warnings or asserted violations relating in any way to the
Premises or Tenant’s use thereof.
     (v) Except as hereinafter provided, Landlord shall indemnify, defend and
hold Tenant and its officers, directors, employees, agents, attorneys and
shareholders harmless from and against any and all Claims arising from or
caused, in whole or in part, directly or indirectly, from the presence or
discharge (whether occurring in the past or in the future) of Hazardous
Materials in, on, under, upon or from the Premises, caused by Landlord, which
Hazardous Materials were or are located or present at or in the Premises at the
time of the execution of this Lease (whether or not such location or presence
was known to Landlord or Tenant at such time). Landlord’s indemnity contained
herein shall not extend to, and Landlord shall not be liable for any incremental
costs attributable to Tenant’s or any Tenant Related Party’s exacerbation of
contamination.
     (vi) Within forty-five (45) days following the full execution of this
Lease, Landlord shall furnish to Tenant a copy of Landlord’s environmental
report (the “Report”) respecting the Premises. In the event the Report discloses
the existence of Hazardous Materials upon or under the Premises, then either
Landlord or Tenant may terminate this Lease by providing written notice to the
other within fifteen (15) days following the date Landlord furnishes the Report
to Tenant.
     (vii) In the event (a) Hazardous Materials are discovered upon the
Premises, (b) the existence of such Hazardous Materials were not previously
disclosed by the Report, (c) neither Landlord nor Tenant have responsibility for
such Hazardous Materials pursuant to this subparagraph 7(b) then Landlord may
voluntarily but shall not be obligated to take all action necessary to bring the
Premises into compliance with Hazardous Materials Laws at Landlord’s sole cost.
In the event Landlord fails to notify Tenant in writing within sixty (60) days
of the notice to Landlord of the discovery of such Hazardous Materials that
Landlord intends to voluntarily take such action as is necessary to bring the
Premises into compliance with Hazardous Materials Laws, then Tenant may
terminate this Lease on a date not less than ninety (90) days following written
notice of such intent to terminate.
     (viii) The respective rights and obligations of Landlord and Tenant under
this subparagraph 7(b) shall survive the expiration or earlier termination of
this Lease.
     (c) Compliance with Laws and Ordinances. Once the Leasehold Improvements
have been completed by Landlord in accordance with paragraph 5 hereof, Landlord
represents that the Building shall comply with applicable laws and building
codes as presently interpreted and enforced by federal, state and municipal
governmental bodies having jurisdiction thereof. Tenant shall, throughout the
term of this Lease, and at Tenant’s sole cost and expense, promptly comply or
cause compliance with or remove or cure any violation, occurring from and after
the Commencement Date and during the term of this Lease, of any and all present
and future laws, ordinances, orders, rules, regulations and requirements of all
federal, state, municipal and other governmental bodies having jurisdiction over
the Premises and the appropriate departments, commissions, boards and officers
thereof, and the orders, rules and regulations of any other body now or
hereafter constituted exercising lawful or valid authority over the Premises, or
any portion thereof, or the sidewalks, curbs, roadways, alleys, entrances or
railroad track facilities adjacent or appurtenant thereto, or exercising
authority with respect to the use or manner of use of the Premises, or such
adjacent or appurtenant facilities, and whether the compliance, curing or
removal of any such violation and the costs and expenses necessitated thereby
shall have been foreseen or unforeseen, ordinary or extraordinary, and whether
or not the same shall be presently within the contemplation of Landlord or
Tenant or shall involve any change of governmental policy, or require structural
or extraordinary repairs, alterations or additions by Tenant and irrespective of
the costs thereof.

         
 
  Initial:                                            

INDUSTRIAL LEASE AGREEMENT — Page 7

 



--------------------------------------------------------------------------------



 



     8. REPAIRS AND MAINTENANCE.
     (a) Tenant shall at its own cost and expense keep and maintain all parts of
the Premises in good condition (reasonable wear and tear and casualty damage
excepted), promptly making all necessary repairs and replacements, interior and
exterior, structural and non-structural, ordinary and extraordinary, including
but not limited to, windows, glass and plate glass, doors, and special office
entries, interior walls and finish work, floors and floor coverings, downspouts,
gutters, heating, air conditioning and ventilation systems, dock boards, truck
doors, dock bumpers, irrigation systems, paving, parking lot improvements,
plumbing work and fixtures, pest extermination, exterior lighting fixtures,
regular removal of trash and debris, regular mowing of any grass, trimming, weed
removal, landscape replacement, general landscape maintenance, keeping the
parking areas, driveways, alleys and the whole of the premises in a clean and
sanitary condition. Tenant’s maintenance obligations shall include any rail spur
areas and any spur track serving the Premises if Tenant, at any time during the
Lease Term, makes use of any rail spur track. In this regard, Tenant agrees to
sign a joint maintenance agreement with the railroad company servicing the
Premises, if requested by the railroad company. Tenant shall not be obligated to
repair any damage caused by fire, tornado or other casualty covered by the
insurance to be maintained by Landlord pursuant to the provisions of this Lease,
except that Tenant shall be obligated to repair all wind damage to glass except
with respect to tornado or hurricane damage.
     (b) In the event Tenant fails to perform or have performed the following
services after written notice from Landlord and a ten (10) day opportunity to
cure, Landlord reserves the right to perform or have performed the paving and
landscape maintenance, landscape replacement, exterior painting, maintenance of
exterior lighting fixtures, and the maintenance of the irrigation systems and
common sewerage line plumbing which are otherwise Tenant’s obligations under
paragraph 8(b)(l) above and in such event, Tenant shall, in lieu of the
obligations set forth under paragraph 8(b)(l) above with respect to such items,
be liable to Landlord for the reasonable cost and expense of same, including but
not limited to, the reasonable cost for mowing of grass; care of shrubs;
landscape replacement; general landscaping; maintenance (but not replacement) of
parking areas, parking lot improvements, driveways and alleys; exterior
repainting, maintenance of the exterior lighting fixtures and the maintenance of
the irrigation systems. Tenant shall have no obligation to repair, maintain or
contribute to Landlord’s expense of replacing, repairing or maintaining the
roof, foundation of other structural portions of the Premises. In the event
Landlord is permitted by the terms of this Lease and elects to perform or cause
to be performed such work, Tenant shall pay when due such costs and expenses.
     (c) Tenant shall, at its own cost and expense, enter into a regularly
scheduled preventive maintenance/service contract with a maintenance contractor
for servicing all hot water, heating and air conditioning systems and equipment
within or serving the Premises. The maintenance contractor and the contract must
be approved by Landlord (which approval will not be unreasonably withheld or
delayed). The service contract must include all services suggested by the
equipment manufacturer within the operation/maintenance manual and must become
effective (and a copy thereof delivered to Landlord) within thirty (30) days of
the date Tenant takes possession of the Premises.
     (d) If Tenant should fail to perform any of its obligations hereunder with
respect to repairs and maintenance within ten (10) days after receipt of written
notice form Landlord, then Landlord may, if it so elects, in addition to any
other remedies provided herein, effect such repairs and maintenance. Any sums
expended by Landlord in effecting such repairs and maintenance shall be due and
payable, on demand, together with interest thereon at the Maximum Rate from the
date of each such expenditure by Landlord to the date of repayment by Tenant.
     9. ALTERATIONS AND IMPROVEMENTS. At the expiration or earlier termination
of this Lease, Tenant shall deliver up the Premises with all improvements
located thereon (including all mechanical, plumbing and HVAC systems) in good
repair and condition, reasonable wear and tear excepted, and shall deliver to
Landlord all keys to the Premises. Tenant shall also remove

         
 
  Initial:                                            

INDUSTRIAL LEASE AGREEMENT — Page 8

 



--------------------------------------------------------------------------------



 



all trash and debris from the Premises and leave some in a “broom clean”
condition. The cost and expense of any repairs necessary to restore the
condition of the Premises to the condition in which they are to be delivered to
Landlord shall be borne by Tenant. Tenant will not make or allow to be made any
alterations or physical additions in or to the Premises without the prior
written consent of Landlord, which consent shall not be unreasonably withheld as
to non-structural alterations. As a condition to Landlord’s consent to any
non-structural alterations, Landlord may require that Tenant furnish to Landlord
such information as Landlord may reasonably request in order to assist Landlord
in making the determination as to whether or not such alterations may be made,
including, but not limited to, the plans and specifications for the proposed
alteration and the identity of Tenant’s architect, engineer and contractor to
perform the work. If Landlord does not approve or disapprove the proposed
non-structural alteration within thirty (30) days after Landlord’s receipt of
such information, then it shall be deemed that Landlord has approved the
Tenant’s request for the non-structural alteration, in which case Tenant shall
proceed with due diligence to complete the alteration in accordance with the
plans and specifications submitted to Landlord and in accordance with all
applicable laws, rules and ordinances and regulations. All alterations,
additions or improvements (whether temporary or permanent in character) made in
or upon the Premises, either by Landlord or Tenant, shall be Landlord’s property
on expiration or earlier termination of this Lease and shall remain on the
Premises without compensation to Tenant. All furniture, movable trade fixtures
and equipment installed by Tenant may be removed by Tenant at the expiration or
earlier termination of this Lease if Tenant so elects, and shall be so removed
if required by Landlord, or if not so removed shall, at the option of Landlord,
become the property of Landlord. All such installations, removals and
restoration shall be accomplished in a good, workmanlike manner so as not to
damage the Premises or the primary structure or structural qualities of the
Building, the other improvements or the plumbing, electrical lines or other
utilities.
     10. ASSIGNMENT AND SUBLETTING. Tenant shall not assign this Lease, or allow
it to be assigned, in whole or in part, by operation of law or otherwise or
mortgage or pledge the same, or sublet the Premises, or any part thereof,
without the prior written consent of Landlord and in no event shall any such
assignment or sublease ever release Tenant from any obligation or liability
hereunder. No assignee or sublessee of the Premises or any portion thereof may
assign or sublet the Premises or any portion thereof. Landlord shall not
unreasonably withhold its consent to any assignment or subletting, but may
condition such consent upon such matters as Landlord deems reasonable,
including, but not limited to, the financial condition of such proposed assignee
or subtenant(s) being equal to or greater than the financial condition of Tenant
as of the full execution of this Lease and the reputation and operations of the
proposed assignee or subtenant(s).
     If the Tenant desires to assign or sublet all or any part of the Premises,
it shall so notify Landlord at least thirty (30) days in advance of the date on
which Tenant desires to make such assignment or sublease. Tenant shall provide
Landlord with a copy of the proposed assignment or sublease, and such
information as Landlord might request concerning the proposed assignee or
subtenant(s) to allow Landlord to make informed judgments as to the financial
condition, reputation, operations and general desirability of the proposed
assignee or subtenant(s).
     Notwithstanding the above prohibition against the assignment and
subletting, Tenant may upon thirty (30) days prior written notice to Landlord,
assign this Lease to a surviving entity following Tenant’s merger therein (so
long as the surviving entity has a financial net worth equal to or greater than
Tenant’s net worth immediately prior to such merger, the assignee expressly
assumes Tenant’s obligations hereunder and the use or the Premises is not
changed) or assign or sublet the Premises or any part thereof to its parent
corporation or one of its wholly owned subsidiaries or an “affiliate”. As used
herein, an “affiliate” is an entity that “controls”, “controlled by” or “under
common control with” the Tenant.
     In the event of the transfer and assignment by Landlord of its interest in
this Lease and the Premises, and provided the transferee or assignee expressly
assumes Landlord’s obligations under this Lease, Landlord shall thereby be
released from any future obligations hereunder, and Tenant agrees

         
 
  Initial:                                            

INDUSTRIAL LEASE AGREEMENT — Page 9

 



--------------------------------------------------------------------------------



 



to look solely to such Successor in interest of the Landlord for performance of
such future obligations; provided, however, that Landlord, acknowledges and
consents to the placing of liens and other financing statements on inventory
that will be stored in the Premises in the ordinary course of Tenant’s business.
     11. LIABILITY. Landlord shall not be liable to Tenant or Tenant’s
employees, agents, patrons or visitors, or to any other person whomsoever, for
any injury to person or damage to property on or about the Premises, resulting
front and/or caused in part or whole by the negligence or misconduct of Tenant,
its agents, servants or employees, or of any other person entering upon the
Premises, or caused by the Building or other improvements becoming out of
repair, or caused by leakage of gas, oil, water or steam or by electricity
emanating from the Premises, or due to any cause whatsoever, except injury to
persons or damage to property the sole cause of which is the gross negligence or
willful misconduct of Landlord, and Tenant hereby covenants and agrees that it
will at all times indemnify and hold safe and harmless the Premises, the
Landlord, Landlord’s agents and employees from any loss, liability, claims,
suits, costs, expenses, including without limitation attorney’s fees and
damages, both real and alleged, arising out of any such damage or injury. The
provisions of this paragraph shall survive the expiration or earlier termination
of this Lease. Tenant shall procure and maintain throughout the term of this
Lease a policy or policies of insurance, at its sole cost and expense, insuring
Landlord, Landlord’s managing agent and Tenant against all claims, demands or
actions arising out of or in connection with: (i) the Premises; (ii) the
condition of the Premises; (iii) Tenant’s operations in and maintenance and use
of the Premises; and (iv) Tenant’s liability assumed under this Lease, the
limits of such policy or policies to be in the amount of not less than
$2,000,000.00 per occurrence in respect of injury to persons (including death)
and damage or destruction to property, including loss of use thereof. All such
policies shall be procured by Tenant from responsible insurance companies
reasonably satisfactory to Landlord. Certificates evidencing such coverage,
together with receipts evidencing payment of premiums therefor, shall be
delivered to Landlord prior to the Commencement Date of this Lease. Not less
than fifteen (15) days prior to the expiration date of such coverage,
certificates evidencing the renewal thereof (bearing notations evidencing the
payment of renewal premiums) shall be delivered to Landlord. Such certificates
shall further provide that not less than thirty (30) days written notice shall
be given to Landlord before such coverage may be canceled or changed.

     12. MORTGAGES. Tenant accepts this Lease subject to any deeds of trust,
security interests or mortgages which might now or hereafter constitute a lien
upon the Premises and to deed restrictions, zoning ordinances and other building
and fire ordinances and governmental regulations relating to the use of the
Premises. Provided Tenant is furnished a written non-disturbance agreement
(providing, in part, that so long as Tenant shall continue to perform all of the
covenants and conditions of this Lease, that Tenant’s right of possession of the
Premises pursuant to this Lease will be recognized), Tenant (i) shall at any
time hereafter, on demand, execute any instruments, releases or other documents
that may be required by any mortgagee for the purpose of subjecting and
subordinating this Lease to the lien of any such deed of trust, security
interest or mortgage and (ii) agrees to attorn to any mortgages, trustee under a
deed of trust or purchaser at a foreclosure sale or trustee’s sale as Landlord
under this Lease. With respect to any deed of trust, security interest or
mortgage hereafter constituting a lien on the Premises, Landlord, at its sole
option, shall have the right to waive the applicability of this paragraph so
that this Lease will not be subject and subordinate to any such deed of trust,
security interest or mortgage. Either Landlord or Tenant shall upon request by
the other, execute and deliver from time to time, one or more instruments
certifying that this Lease is in full force and unmodified (or if modified
stating the date and nature of each modification), the date through which the
Basic Rental has been paid, the unexpired term of this Lease, and such other
matters pertaining to this Lease as may be requested by such party. In
connection with any subsequent deeds of trust, security interests or mortgages,
which Landlord desires to place upon the Premises, Tenant shall not be obligated
to agree to any changes to this Lease in connection therewith. Furthermore,
Landlord shall not agree to any deed restrictions or

         
 
  Initial:                                            

INDUSTRIAL LEASE AGREEMENT — Page 10

 



--------------------------------------------------------------------------------



 



other use restrictions affecting the Premises without Tenant’s written consent.
     13. INSPECTION. Landlord and Landlord’s agents and representatives shall
have the right to enter upon and inspect the Premises at any reasonable time
during business hours, for the purpose of ascertaining the condition of the
Premises or in order to make such repairs as may be required or permitted to be
made by Landlord, and Landlord’s agents and representatives shall have the right
to enter upon the Premises at any reasonable time during business hours for the
purpose of showing the Premises and shall have the right to erect on the
Premises a suitable sign indicating the Premises are available for lease (during
the final 180 days of the term of this Lease) or for sale.
     14. CONDEMNATION. If the whole or any substantial part of the Premises
(including, but not limited to, 15% of the Building or parking area) should be
taken for any public or quasi-public use under governmental law, ordinance or
regulation, or by right of eminent domain, or by private purchase in lieu
thereof and the taking would prevent or materially interfere with the use of the
Premises for the purposes contemplated by the Permitted Use, this Lease shall
terminate and the Basic Rental shall be abated during the unexpired portion of
this Lease, effective when the physical taking of said Premises shall occur. If
part of the Premises shall be taken for any public or quasi-public use under any
governmental law, ordinance or by right of eminent domain, or by private
purchase in lieu thereof, and this Lease is not terminated as provided in this
paragraph, this Lease shall not terminate but the Basic Rental payable hereunder
during the unexpired portion of this Lease shall be reduced to such extent as
may be fair and reasonable under all of the circumstances.
     In the event of any such taking or private purchase in lieu thereof,
Landlord and Tenant shall each be entitled to receive and retain such separate
awards and/or portion of lump sum awards as may be allocated to their respective
interests in any condemnation proceedings.
     15. INSURANCE, FIRE OR OTHER CASUALTY. Landlord agrees to maintain an “all
risk” insurance policy covering the Leasehold Improvements in an amount equal to
the “replacement cost” thereof as such term is defined in the Replacement Cost
Endorsement to be attached thereto, insuring against the perils of fire,
lightning, vandalism, malicious mischief and loss of rent, extended by a Special
Extended Coverage Endorsement to insure against all other risks of direct
physical loss, such coverages and endorsements to be as defined, provided and
limited in the standard bureau forms prescribed by the insurance regulatory
authority for the State in which the Premises are situated for use by insurance
companies admitted in such state for the writing of such insurance or risks
located within such state. Subject to the provisions of this paragraph, such
insurance shall be for the sole benefit of Landlord and under its sole control.
Tenant agrees to pay to Landlord Landlord’s cost of maintaining such insurance,
together with such other insurance as Landlord deems reasonable and prudent.
Said payments shall be made to Landlord immediately upon presentation to Tenant
of Landlord’s statement setting forth the amount due. In the event any such
amount is not paid within twenty (20) days after the presentation to Tenant of
the amount so due, the unpaid amount shall bear interest at the Maximum Rate
from the date of such presentation until paid by Tenant. Any payment to be made
pursuant to this paragraph with respect to the year in which this Lease expires
or otherwise terminates shall bear the same ratio to the payment which would be
required to be made for the full year as the part of such year covered by the
term of this Lease bears to a full year.
     If the Leasehold Improvements should be damaged or destroyed by fire,
tornado or other casualty, Tenant shall give immediate written notice thereof to
Landlord and Landlord shall, at its sole cost and expense, proceed with
reasonable diligence to rebuild and repair such improvements to substantially
the condition in which they existed prior to such damage or destruction, except
Landlord shall not be required to rebuild, repair, or replace any part of the
partitions, fixtures, additions and other improvements which may have been
placed in, on or about the Premises by Tenant and except that Tenant shall pay
to Landlord, upon demand, any applicable deductible amount specified under
Landlord’s insurance. The Rent payable hereunder, except to

         
 
  Initial:                                            

INDUSTRIAL LEASE AGREEMENT — Page 11

 



--------------------------------------------------------------------------------



 



the extent covered by insurance, shall in no event relate by reason of damage or
destruction.
     If any improvements situated on the Premises should be damaged or destroyed
by any casualty other than a peril covered by the insurance to be provided
hereunder, Tenant shall at its sole cost and expense thereupon proceed with
diligence to rebuild and repair such improvements to substantially the condition
in which they existed prior to such damage or destruction subject to Landlord’s
approval of the plans and specifications for such rebuilding and repairing.
     Notwithstanding anything herein to the contrary, in the event (i) that
there are less than four (4) years remaining on the Lease Term at the time the
Premises are damaged for destroyed (and Tenant does not elect to extend the
Lease Term as hereafter provided) and (ii) the holder of any indebtedness
secured by a mortgage or deed of trust covering the Building or the Premises
requires that the insurance proceeds be applied to such indebtedness, then
Landlord shall have the right to terminate this Lease by delivering written
notice of termination to Tenant within fifteen (15) days after such requirement
is made by any such holder, whereupon all rights and obligations hereunder
(other than those which survive the termination of this Lease) shall cease and
terminate. If, however, there are more than four (4) years remaining on the
Lease Term at the time the Premises are damaged or destroyed (or if less than
four (4) years remain but the Lease Term is extended as here after provided),
then the insurance proceeds in case of loss or damage shall be applied on the
account of the obligation of Landlord to restore the damage or destruction
pursuant to this paragraph 15.
     In the event (A) less than four (4) years remain on the Lease Term at the
time the Premises are damaged or destroyed and (B) the holder of any
indebtedness secured by a mortgage or deed of trust covering the Building or the
Premises requires that the insurance proceeds be applied to such indebtedness,
then the Tenant shall have the option, which shall be exercised (if at all)
within thirty (30) days after Tenant receives notice of the occurrence of items
(A) and (B) and Landlord’s determination of the “fair rental value” of the
Premises as hereinafter set forth, to extend the Lease Term (without affecting
Tenant’s options to further extensions pursuant to paragraph 45 hereof) to that
date which is four (4) years following the date of the damage or destruction to
the Premises. In such case, the Basic Rental for that period of time extending
beyond the Expiration Date (as set forth in paragraph 1[d] hereof) shall be the
“fair rental value” of the Premises at the time of the casualty, as determined
by Landlord in its sole but reasonable discretion after evaluating, among other
things, the prevailing rental rates for buildings of similar quality, size,
utility and location.
     16. HOLDING OVER. Should Tenant, or any of its successors in interest, hold
over the Premises, or any part thereof, after the expiration of the Lease Term,
unless otherwise agreed in writing, such holding over shall constitute and be
construed as tenancy from month to month only, at a Basic Rental equal to the
Basic Rental payable for the last month of the term of this Lease plus
twenty-five percent (25%) of such amount. The holding over by Tenant, or any of
its successors, for any part of a month shall entitle Landlord to collect the
Rent called for under this paragraph for the entirety of such month. The
provisions of this paragraph shall not be construed as Landlord’s consent for
the Tenant to hold over.
     17. TAXES ON TENANT’S PROPERTY. Tenant shall be liable for all taxes levied
or assessed against personal property, furniture or fixtures placed by Tenant in
the Premises. If any such taxes for which Tenant is liable are levied or
assessed against Landlord or Landlord’s property and if Landlord elects to pay
the same or if the assessed value of Landlord’s property is increased by
inclusion of personal property, furniture or fixtures placed by Tenant in the
Premises, and Landlord elects to pay the taxes based on such increase, Tenant
shall pay to Landlord upon demand that part of such taxes for which Tenant is
primarily liable hereunder; provided, however, Landlord shall first give Tenant
written notice of such taxes, and Tenant shall have the opportunity to pay
and/or contest the payment of such taxes.

         
 
  Initial:                                            

INDUSTRIAL LEASE AGREEMENT — Page 12

 



--------------------------------------------------------------------------------



 



     18. EVENTS OF DEFAULT. The following event shall be deemed to be events of
default by Tenant under this Lease:
     (a) Tenant shall fail to pay any of the Basic Rental or Additional Rent
hereby reserved and such failure shall continue for a period of ten (10) days
after the date such payment was due.
     (b) Tenant shall fail to comply with any term, provision or covenant of
this Lease, other than the payment of Rent, and shall not cure such failure
within thirty (30) days after written notice thereof to Tenant (provided,
however, if Tenant commences the cure within such 30 day period and diligently
pursues such cure, Tenant shall be afforded an additional period of time to
effect such cure as is reasonably necessary, but in no event will the total cure
period exceed 90 days).
     (c) Tenant shall make a general assignment for the benefit of creditors.
     (d) Tenant shall file a petition under any section or chapter of the United
States Bankruptcy Code, as amended, or under any similar law or statute of the
United States or any State thereof; or Tenant shall be adjudged bankrupt or
insolvent in proceedings filed against Tenant thereunder and such adjudication
shall not be vacated or set aside within ninety (90) days.
     (e) A receiver or trustee shall be appointed for all or substantially all
of the assets of Tenant and such receivership shall not be terminated or stayed
within ninety (90) days.
     19. REMEDIES. Upon the occurrence of any event of default specified in
paragraph 18 hereof, and after the expiration of any applicable notice and cure
period, Landlord shall have the option to pursue any one or more of the
following remedies without any notice or demand whatsoever:
     (a) Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
Rent, enter upon and take possession and expel or remove Tenant and any other
person who may be occupying said Premises or any part thereof, without being
liable for prosecution or any claim for damages thereof; and Tenant agrees to
pay to Landlord on demand the amount of all loss and damage which Landlord may
suffer by reason of such termination, whether through inability to relet the
Premises on satisfactory terms or otherwise, including the loss of Rent for the
remainder of the Lease Term.
     (b) Enter upon and take possession of the Premises and expel or remove
Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim for damages therefor,
and if Landlord so elects, relet the Premises on such terms as Landlord shall
deem advisable and receive the Basic Rental thereof; and Tenant agrees to pay to
Landlord on demand any deficiency that may arise by reason of such reletting for
the remainder of the Lease Term. Landlord need not give Tenant any further
written notice whatsoever of Landlord’s intent to take possession of the
Premises and expel or remove Tenant, and Landlord shall have the right to change
the locks on any door of the Premises without notifying Tenant of the name,
address or telephone number of an individual or company from whom a new key may
be obtained, nor shall Landlord have any obligation to provide a new key to
Tenant until such time as all events of default have been cured and Tenant has
provided to Landlord additional security for, or further assurances of, Tenant’s
future performance of all Tenant’s obligations arising under this Lease; such
security and assurances to be satisfactory to Landlord in the exercise of
Landlord’s sole and absolute discretion.
     (c) Enter upon the Premises, without being liable for prosecution or any
claim for damages therefor, and do whatever Tenant is obligated to do under the
terms of this Lease; and Tenant agrees to reimburse Landlord on demand for any
expenses which Landlord may incur in thus effecting compliance with Tenant’s
obligations under this Lease, and Tenant further agrees that

         
 
  Initial:                                            

INDUSTRIAL LEASE AGREEMENT — Page 13

 



--------------------------------------------------------------------------------



 



Landlord shall not be liable for any damages resulting to the Tenant from such
action.
     (d) Pursue the statutory Landlord’s lien for Rent which is not waived by
anything contained herein, except for the Landlord’s Agreement (as hereinafter
defined).
     No re-entry or taking possession of the Premises by Landlord shall be
construed as an election on its part to terminate this Lease, unless a written
notice of such intention be given to Tenant. Notwithstanding any such reletting
or re-entry or taking possession, Landlord may at any time thereafter elect to
terminate this Lease for a previous default. Pursuit of any of the foregoing
remedies shall not preclude pursuit of any of the other remedies herein provided
or any other remedies provided by law, nor shall pursuit of any remedy herein
provided constitute a forfeiture or waiver of any Rent due to Landlord hereunder
or of any damages accruing to Landlord by reason of the violation of any of the
terms, provisions and covenants herein contained. Landlord’s acceptance of Rent
following an event of default hereunder shall not be construed as Landlord’s
waiver of such event of default. No waiver by Landlord of any violation or
breach of any of the terms, provisions, and covenants herein contained shall be
deemed or construed to constitute a waiver of any other violation or breach of
any of the terms, provisions, and covenants herein contained. Forbearance by
Landlord to enforce one or more of the remedies herein provided upon an event of
default shall not be deemed or construed to constitute a waiver of any other
violation or default. The loss or damage that Landlord may suffer by reason of
termination of this Lease or the deficiency from any reletting as provided for
above shall include the expense of repossession and any repairs or remodeling
undertaken by Landlord following possession. Should Landlord at any time
terminate this Lease for any default, in addition to any other remedy Landlord
may have, Landlord may recover from Tenant all damages Landlord may incur by
reason of such default, including the cost of recovering the Premises and the
loss of Rent for the remainder of the Lease Term. It is expressly agreed that
Landlord shall have no obligation or duty to mitigate damages, and Tenant hereby
waives and relinquishes any right or claim for mitigation of damages.
     20. SURRENDER OF PREMISES. No act or thing done by the Landlord or its
agents during the term hereby granted shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept a surrender of the
Premises shall be valid unless the same be made in writing and subscribed by the
Landlord.
     21. ATTORNEYS’ FEES. If on account of any breach or default by Tenant in
Tenant’s obligations under this Lease it should be necessary or appropriate for
Landlord to bring any action under this Lease or to enforce or defend any of
Landlord’s rights hereunder, then Tenant agrees in each and any such case to pay
to Landlord a reasonable attorneys’ fee.
     22. LANDLORD’S LIEN. In addition to the statutory landlord’s lien, Landlord
shall have, at all times, a valid security interest to secure payment of all
Rent and other sums of money becoming due hereunder from Tenant, and to secure
payment of any damages or loss which Landlord may suffer by reason of the breach
by Tenant of any covenant, agreement or condition contained herein, upon all
goods, wares, equipment, fixtures, furniture, improvements, accounts, contract
rights, chattel paper and other personal property of Tenant presently or which
may hereafter be situated on the Premises, and all proceeds therefrom, and such
property shall not be removed therefrom without the consent of Landlord until
all arrearages in Rent as well as any and all other sums of money then due to
Landlord hereunder shall first have been paid and discharged and all the
covenants, agreements and conditions hereof have been fully complied with and
performed by Tenant. Notwithstanding the foregoing or any of the provision in
this paragraph 22, Landlord acknowledges that Tenant has granted a security
interest to a lender (“Tenant’s Lender”) in connection with the financing of its
inventory, and Landlord agrees to execute the subordination agreement (the
“Landlord’s Agreement”), the form of which is attached hereto as Exhibit “C”.
Landlord will endeavor to obtain Tenant’s Lender’s approval as to the form and
substance of the Landlord’s Agreement within thirty (30) days following the
final execution of this Lease, failing which, Landlord may, at

         
 
  Initial:                                            

INDUSTRIAL LEASE AGREEMENT — Page 14

 



--------------------------------------------------------------------------------



 



its option either (i) terminate this Lease or (ii) waive the Landlord’s lien
herein contained, together with any statutory lien. Landlord shall have the
right to negotiate and make all such changes to the Landlord’s Agreement as the
Landlord and the Tenant’s Lender may mutually agree to provided that such
changes do not adversely affect Tenant’s rights hereunder. Upon the occurrence
of an event of default by Tenant, Landlord may, in addition to any other
remedies provided herein (but subject to the Landlord’s Agreement), enter upon
the Premises and take possession of any and all goods, wares, equipment,
fixtures, furniture, improvements, accounts, contract rights, chattel paper and
other personal property of Tenant situated on the Premises, without liability
for trespass or conversion, and sell the same at public or private sale, with or
without having such property at the sale, after giving Tenant reasonable notice
of the time and place of any public sale or of the time after which any private
sale is to be made, at which sale the Landlord or its assigns may purchase
unless otherwise prohibited by law. Unless otherwise provided by law, and
without intending to exclude any other manner of giving Tenant reasonable
notice, the requirement of reasonable notice shall be met if such notice is
given in the manner prescribed in this Lease at least five (5) days before the
time of sale. The proceeds from any such disposition, less any and all expenses
connected with the taking of possession, holding and selling of the property
(including reasonable attorneys’ fees and other expenses), shall be applied as a
credit against the indebtedness secured by the security interest granted in this
paragraph. Any surplus shall be paid to Tenant or as otherwise required by law,
and the Tenant shall pay any deficiencies forthwith. Upon request by Landlord,
Tenant agrees to execute and deliver to Landlord a financing statement in form
sufficient to perfect the security interest of Landlord in the aforementioned
property and proceeds thereof under the provisions of the Uniform Commercial
Code in force in the State of Texas. The statutory lien for Rent is not hereby
waived, the security interest herein granted being in addition and supplementary
thereto.
23. MECHANIC’S LIEN. Tenant shall have no authority, express or implied, to
create, place or allow any lien or encumbrance of any kind or nature whatsoever
upon, or in any manner to bind, the interest of Landlord in the Premises or to
charge the Rent payable hereunder for any claim in favor of any person dealing
with Tenant, including those who may furnish materials or perform labor for any
construction or repairs, and each such claim shall attach to, if at all, only
the leasehold interest granted to Tenant by this instrument. Tenant covenants
and agrees that it will pay or cause to be paid all sums legally due and payable
by it on account of any labor performed or materials furnished in connection
with any work performed on the Premises on which any lien is or can be validly
and legally asserted against its leasehold interest in the Premises or the
improvements thereon and that it will save and hold Landlord harmless from any
and all loss, cost or expense based on or arising out of asserted claims or
liens against the leasehold estate or against the right, title and interest of
the Landlord in the Premises or under the terms of this Lease.
24. WAIVER OF SUBROGATION. Anything in this Lease to the contrary
notwithstanding, the parties hereto waive any and all rights of recovery, claim,
action or cause of action, against each other, their agents, partners,
directors, officers, and employees, for any loss or damage that may occur to the
Premises hereby demised, or any improvements thereto, the Building or any
improvements thereto, by reason of fire, the elements, or any other cause which
could be insured against under the terms of standard fire and extended coverage
insurance policies, regardless of cause or origin, including negligence of the
parties hereto, their agents, partners, directors, officers, and employees.
25. SIGNS. Except for any signage approved by Landlord in connection with the
construction of the Building and the Interior Tenant Improvements, and location,
directional or address signage reasonably required by Tenant for its delivery
and shipping operations, Tenant shall have the right to install signs upon the
Premises only when first approved in writing by Landlord and subject to any
applicable governmental laws, ordinances, restrictions, regulations and other
requirements. Tenant shall remove all such signs upon the expiration or other
termination of this Lease. Such installations and removals shall be made in such
manner as to avoid injury to or defacement of any buildings or other
improvements on the Premises, and

         
 
  Initial:                                            

     INDUSTRIAL LEASE AGREEMENT — Page 15

 



--------------------------------------------------------------------------------



 



Tenant shall repair any injury or defacement, including without limitation
discoloration, caused by such installation or removal.
     26. NOTICES. Each provision of this Lease, or of any applicable
governmental laws, ordinances, regulations, and other requirements with
reference to the sending, mailing or delivery of any notice, or with reference
to the making of any payment by Tenant to Landlord, shall be deemed to be
complied with when and if the following steps are taken:
     (a) All Rent and other payments required to be made by Tenant to Landlord
hereunder shall be payable to Landlord in Dallas County, Texas, at Post Office
Box 802087, Dallas, Texas 75380-2087, or at such other address as Landlord may
specify from time to time by written notice delivered in accordance herewith.
     (b) Except as otherwise specifically set forth herein, any notice or
document required to be delivered hereunder shall be in writing and shall be
deemed effective when delivered and shall be deemed delivered when actually
received, or, if earlier and whether or not received, when deposited in the
United States mail, postage prepaid, certified or registered mail, return
receipt requested, addressed to the parties hereto at the respective addresses
set out opposite their names below, or at such other address as they have
theretofore specified by written notice delivered in accordance herewith:

         
 
  LANDLORD:   Centre Development Co., Inc., or its assigns
 
      P. O. Box 802087
 
      Dallas, Texas 75380-2087
 
       
 
  With copy to:   Stanley K. Barth
 
      Andrews & Barth, P.C.
 
      8235 Douglas Avenue, Suite 1120
 
      Dallas, Texas 75225
 
       
 
  TENANT:   Sports Supply Group, Inc.
 
      1901 Diplomat Drive
 
      Farmers Branch, Texas 75234
 
       
 
  With copy to:   C. David Zoba
 
      Hughes & Luce, L.L.P.
 
      1717 Main Street, Suite 2800
 
      Dallas, Texas 75201

     27. FORCE MAJEURE. Whenever a period of time is herein prescribed for
action to be taken by Landlord or Tenant (except for the payment of Rent or with
respect to any cure period specifically set forth in paragraph 18 hereof),
neither the Landlord nor Tenant shall be liable or responsible for, and there
shall be excluded from the computation for any such period of time, any delays
due to strikes, riots, acts of God, shortages of labor or materials, war,
governmental laws, regulations or restrictions or any other causes of any kind
whatsoever which are beyond the control of Landlord or Tenant, as the case may
be.
     28. SEPARABILITY. If any clause or provision of this Lease is illegal,
invalid or unenforceable under present or future laws, then and in that event,
it is the intention of the parties hereto that the remainder of this Lease shall
not be affected thereby.
     29. PERIODIC PAYMENT OF REIMBURSABLE EXPENSES; ADJUSTMENTS. At Landlord’s
option, Landlord may estimate in advance the amount of any taxes (other than ad
valorem taxes, to which this paragraph 29 shall not apply) and reimbursable
maintenance expenses due from Tenant under this Lease (the “Reimbursable
Expenses”) for each calendar year during the Lease Term, and the same shall be
payable monthly or quarterly, as Landlord shall designate during each twelve
(12) month period of the Lease Term on the same day as Basic Rental is due
hereunder, with an adjustment to be made between the parties at a later date as
hereinafter provided. As soon as practicable following the end of each calendar
year, but no later than the first day of May, beginning with the end of the
first calendar year in which such election is made, Landlord shall submit to
Tenant a statement setting forth the exact

         
 
  Initial:                                            

INDUSTRIAL LEASE AGREEMENT — Page 16

 



--------------------------------------------------------------------------------



 



amount of the Reimburse i.e Expenses for the calender year just completed.
Further, Landlord shall notify Tenant of the difference, if any, between the
actual amount of the Reimbursable Expenses for the calendar year just completed
and the estimated amount of the Reimbursable Expenses (which was paid in
accordance with this paragraph) for such year. Such statement shall also set
forth the amount of the estimated Reimbursable Expenses for the new calendar
year computed in accordance with the foregoing provisions. To the extent that
the actual Reimbursable Expenses for any period covered by such statement is
greater than the estimated amounts which Tenant previously paid during the
calendar year just completed, Tenant shall pay to Landlord the difference within
ten (10) days following receipt of said statement from Landlord. To the extent
that the actual Reimbursable Expenses for the period covered by the statement is
less than the estimated payment previously paid by Tenant during the calendar
year just completed, Landlord shall credit the difference against the Tenant’s
estimated payment of Reimbursable Expenses for the current calendar year and
such credit will be applied to the next payment or payments due from Tenant to
Landlord. In addition, until Tenant receives such statement, Tenant’s payment of
the Reimbursable Expenses for the new calendar year shall continue to be paid at
the rate for the previous calendar year, but Tenant shall commence payment to
Landlord of the monthly or quarterly installments (as the case may be) of
Reimbursable Expenses on the basis of the new statement beginning on the first
installment date following the date upon which Tenant receives such statement.
If the statement reflects a change in the reimbursement amount, such difference
shall be adjusted by increasing or decreasing the first reimbursement payment
after the statement is given in order to bring the reimbursement amount for the
new calendar year current as of such date.
     30. QUIET ENJOYMENT. Landlord represents, warrants and covenants that it
has full right and lawful authority to enter into and perform Landlord’s
obligations under this Lease for the full term hereof, subject to the provision
of paragraph 42 hereof. Provided Tenant has performed all of the terms,
covenants, agreements and conditions of this Lease, including the payment of
Rent, to be performed by Tenant, Tenant shall peaceably and quietly hold and
enjoy the Premises and the appurtenances appertaining thereto for the term
hereof, without hindrance from Landlord, subject to the terms and conditions of
this Lease.
     31. EXISTENCE OF BROKER. Tenant represents and warrants that it has not
contacted or dealt with any real estate broker in connection with the execution
of this Lease other than George Clark (the “Broker”). Landlord will be
responsible for the payment of a commission to the Broker pursuant to a separate
written agreement.
     Tenant agrees to indemnify and hold harmless Landlord against all
liabilities and costs (including but not limited to attorney’s fees) incurred by
Landlord as a result of Tenant’s breach of any covenant, agreement, warranty or
representation contained in this paragraph.
     Landlord represents and warrants that it has not contacted or dealt with
any real estate broker in connection with the execution of this Lease (other
than the Broker), and Landlord agrees to indemnify and hold Tenant harmless
against all liabilities and costs (including, but not limited to attorney’s
fees) incurred by Tenant as a result of Landlord’s breach of any covenant,
agreement, warranty or representation contained in this paragraph.
     32. TENANT’S REMEDIES. In the event Landlord defaults in the performance of
any of its obligations to Tenant hereunder, or breaches any warranty or
representation, express or implied, to Tenant in connection with this Lease or
the Premises, Tenant shall have no right of set-off against payments due to
Landlord hereunder and shall have no right to terminate this Lease, and Tenant
hereby waives such remedies, and Tenant’s sole remedy shall be to bring suit
against Landlord for damages. It is expressly agreed that the obligations of
Landlord hereunder are independent of Tenant’s obligations. Landlord shall have
no personal liability to Tenant for any such default or breach by Landlord, and
have no personal liability to Tenant for any such default or breach by Landlord,
and Tenant specifically agrees to look solely to Landlord’s interest in the
Premises for payment of any damages suffered by Tenant. Notwithstanding the
foregoing, if Landlord fails to perform any of its obligations under this Lease
and Tenant recovers a

         
 
  Initial:                                            

INDUSTRIAL LEASE AGREEMENT — Page 17

 



--------------------------------------------------------------------------------



 



money judgment against Landlord, such judgment may be satisfied out of (i) the
proceeds produced upon execution of such judgment and levy thereon against
Landlord’s interest in the Premises and the land situated thereunder, (ii) the
rents or other income from the Premises receivable by Landlord, and (iii) the
consideration received or receivable by Landlord from any sale or other
disposition (including a condemnation or conveyance in lieu thereof), after the
date of the default or breach that gave rise to such judgment, of all or any
part of Landlord’s interests in the Premises. The foregoing provisions shall not
relieve Landlord from the performance of any of Landlord’s obligations under
this Lease, but shall only limit Landlord’s liability in the case of recovery of
a judgment against it, nor shall the foregoing provisions limit or otherwise
affect Tenant’s right to obtain injunctive relief or specific performance or
avail itself of any other right or remedy that this Lease or the law may accord
Tenant. Pending resolution of any controversy hereunder (as evidenced by a
final, nonappealable order issued by a court of competent jurisdiction), Tenant
shall continue to pay to Landlord all sums which are and become due to Landlord
hereunder, without deduction or set-off. Tenant hereby expressly waives and
disclaims any lien or claim which Tenant has or may have in and to any property
belonging to the Landlord or on the Rent due to the Landlord under this Lease.
If Landlord shall fail to perform any of the terms, provisions, covenants or
conditions to be performed by it pursuant to this Lease, and any such failure
shall, if it relates to a matter which is not of an emergency nature, remain
uncured for a period of thirty (30) days after Tenant shall have given Landlord
notice of such failure (or such longer period of time as is necessary to effect
the cure provided Landlord commences the cure within said thirty (30) day period
and proceeds diligently thereafter), or if in Tenant’s judgment such failure
relates to a matter which is of an emergency nature, then Tenant shall have the
right to perform any such term, provision, covenant or condition and the full
amount of the reasonable cost and expenses entailed, shall be owing by Landlord
to Tenant within thirty (30) days following Landlord’s receipt of Tenant’s
request for payment, supported by invoices and paid receipts, but in no event
(except as expressly provided in this paragraph 32) shall Tenant have the right
to deduct any portion of the amount thereof from any Rent then due or thereafter
coming due hereunder.
     33. ESTOPPEL CERTIFICATES. Tenant agrees to furnish from time to time (but
not more often than twice per year) when requested by Landlord, the holder of
any deed of trust, mortgage, or other instrument of security, or the lessor
under any ground lease or underlying lease covering all or any part of the
Premises or the improvements therein or the land situated beneath the Premises,
or any interest of Landlord therein, a certificate signed by Tenant confirming
and containing such factual certifications and representations reasonably deemed
appropriate by the party requesting such certificate, and Tenant shall, within
ten (10) days following receipt of said proposed certificate from Landlord,
return a fully executed copy of said certificate to Landlord.
     34. NOTICE TO LENDER. If the Premises or the Building or any part thereof
are at any time subject to a first mortgage or a first deed of trust or other
similar instrument and this Lease or the rentals are assigned to a mortgagee,
trustee or beneficiary and the Tenant is given written notice thereof, including
the post office address of such assignee, then the Tenant shall not take any
action on account of any default on the part of the Landlord without first
giving written notice by certified or registered mail, return receipt requested,
to such assignee, specifying the default in reasonable detail, and affording
such assignee a reasonable opportunity to perform, at its election, for and on
behalf of the Landlord.
     35. LANDLORD APPROVALS. Any approval by Landlord or Landlord’s architects
and/or engineers of any of Tenant’s drawings, plans and specifications which are
prepared in connection with any construction of improvements in the Premises
shall not in any way be construed or operate to bind Landlord or to constitute a
representation or warranty of Landlord as to the adequacy or sufficiency of such
drawings, plans and specifications, or the improvements to which they relate,
for any use, purpose, or condition, but such approval shall merely be the
consent of Landlord as may be required hereunder in connection with Tenant’s
construction of improvements in the Premises in accordance with such drawings,
plans and specifications.

         
 
  Initial:                                            

     INDUSTRIAL LEASE AGREEMENT — Page 18

 



--------------------------------------------------------------------------------



 



     36. JOINT AND SEVERAL LIABILITY. If there be more than one Tenant, the
obligations hereunder imposed upon Tenant shall be joint and several. If there
be a guarantor of Tenant’s obligations hereunder, the obligations hereunder
imposed upon Tenant shall be the joint and several obligations of Tenant and
such guarantor and Landlord need not first proceed against the Tenant hereunder
before proceeding against such guarantor, nor shall any such guarantor be
released from its guaranty for any reason whatsoever, including without
limitation, in case of any amendments hereto, waivers hereof or failure to give
such guarantor any notices hereunder.
     37. GENDER. Words of any gender used in this Lease shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, unless the context otherwise requires.
     38. CAPTIONS. The captions contained in this Lease are for convenience of
reference only, and in no way limit or enlarge the terms and conditions of this
Lease.
     39. ENTIRE AGREEMENT; AMENDMENTS; BINDING EFFECT. Neither party to this
Lease has made or relied on any representations, warranties, covenants or
agreements with respect to the Premises or any other matters affecting or
relating to this Lease except as contained herein and this Lease supersedes and
replaces any prior representations, warranties, covenants or agreements, whether
written or oral, which may have been made by either party with respect to the
Premises or other matters contained in this Lease. This Lease contains the
entire agreement between the parties hereto with respect to the Premises and all
other matters contained in this Lease and this Lease may not be altered, changed
or amended, except by instrument in writing signed by both parties hereto. No
provision of this Lease shall be deemed to have been waived by either party
unless such waiver be in writing signed by such party and addressed to the other
party, nor shall any custom or practice which may grow up between the parties in
the administration of the terms hereof be construed to waive or lessen the right
of either party to insist upon the performance by the other party in strict
accordance with the terms hereof. The terms, provisions, covenants and
conditions contained in this Lease shall apply to, inure to the benefit of, and
be binding upon the parties hereto, and upon their respective successors in
interest and legal representatives, except as otherwise herein expressly
provided.
     40. GOVERNING LAW AND PLACE OF PERFORMANCE. This Lease shall be governed by
the laws of the State of Texas. Tenant shall perform all covenants, conditions
and agreements contained herein, including but not limited to payment of Rent,
in Dallas County, Texas. Any suit arising from or relating to this Lease shall
be brought in Dallas County, Texas.
     41. GOOD STANDING/DUE AUTHORIZATION. Contemporaneous with the execution of
this Lease, Tenant shall provide to Landlord the following:
          (a) A copy of Tenant’s Good Standing, or similar certificate, issued
by the Secretary of State of the state of Tenant’s incorporation ;
          (b) A copy of Tenant’s Articles of Incorporation and Bylaws, and any
amendments thereto or modifications thereof, certified by the secretary or
assistant secretary of Tenant;
          (c) Evidence that Tenant is qualified to do business in the State of
Texas; and
          (d) A copy of the appropriate corporate resolutions, certified by the
secretary or the assistant secretary of the Tenant, evidencing the authorization
of the Tenant to execute this Lease.
     42. TITLE ACQUISITION CONTINGENCY. The Tenant hereby acknowledges that at
the time of execution of this Lease, Landlord has not acquired title to the
Premises, or any portion thereof. The Landlord’s obligations arising under this
Lease are expressly conditioned upon and subject to Landlord acquiring title to
the Premises. Prior to acquiring title to the Premises, Landlord may assign its
interest in this Lease to any person or entity acquiring title to the Premises
or a portion thereof. Landlord shall have no obligation or liability of whatever
nature in the event Landlord fails, for

         
 
  Initial:                                            

INDUSTRIAL LEASE AGREEMENT — Page 19

 



--------------------------------------------------------------------------------



 



whatever reason, to acquire title to the Premises, or any portion thereof,
except to reimburse Tenant for its out-of-pocket costs in connection with the
preparation and negotiation of this Lease, including legal fees, not to exceed
$3,000.00.
     43. MEMORANDUM OF LEASE. Upon Tenant’s written request, Landlord shall
cause a memorandum of lease to be recorded in Dallas County, Texas at Tenant’s
expense.
     44. COUNTERPARTS. This Lease, and any written instrument modifying or
amending this Lease, may be executed in several counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument.
     45. RENEWAL OPTIONS. Landlord hereby grants Tenant two (2) options to renew
this Lease, each option to be for a period of sixty (60) months, for a total of
one hundred twenty (120) months in the event both renewal options are exercised.
Each said renewal option shall be exercised by Tenant notifying Landlord thereof
in writing not more than two hundred ten (210) and at least one hundred eighty
(180) days prior to the expiration of the then current lease or renewal term, as
the case may be. In the event a renewal agreement has not been executed at least
one hundred twenty (120) days prior to the expiration date of the current lease
or renewal term, the option shall automatically become null and void. Each such
renewal shall be subject to all of the terms and conditions of this Lease except
that (i) the Basic Rental payable during each renewal term shall be as set forth
below and (ii) no further renewal option shall exist during the second renewal
term. It shall be a condition to Tenant’s exercising any renewal option herein
granted that (y) Tenant not be then in default under this Lease and (z) Tenant
shall have previously exercised the immediately preceding renewal option, if
any, so that the second renewal option may not be exercised if Tenant has failed
to exercise the first renewal option.
     The Basic Rental for each renewal term shall be based on the then
prevailing rental rates for properties of equivalent quality, size, utility and
location in the Dallas/Forth Worth market, with the length of the lease term and
the credit worthiness of the Tenant taken into account.
     Upon notification from Tenant of its intent to exercise each renewal
option, Landlord shall, within fifteen (15) days thereafter, notify Tenant in
writing of the Basic Rental for the applicable renewal term; Tenant shall,
within fifteen (15) days following receipt of same, notify Landlord in writing
of the acceptance or rejection of the proposed Basic Rental. In the event of
rejection by Tenant, the Basic Rental for the applicable renewal term shall be
determined as follows:
     (a) Within fifteen (15) days following notification of rejection, Landlord
and Tenant shall each select an arbitrator who shall be a Licensed Texas real
estate broker having a minimum of five (5) years experience in leasing
industrial space and being a member of the North Chapter of the Texas Society of
Office and Industrial Realtors (or its successor organization); provided,
however, neither party shall be entitled to select an arbitrator to whom that
party has paid a real estate commission or fee within the prior two (2) year
period of time. Notice shall be given to the other party of the name of the
arbitrator selected. If either Landlord or Tenant fails to appoint such an
arbitrator within the allocated time, the arbitrator appointed by the other
party shall make the determination of the Basic Rental and this determination
shall be final and binding on both parties.
     (b) If both Landlord and Tenant appoint an arbitrator in accordance with
the provisions above and the two arbitrators cannot agree upon a Basic Rental
for the renewal term within thirty (30) days following their appointment, the
two arbitrators shall forthwith select a third disinterested and qualified
arbitrator having like qualifications and each of the original arbitrators will
immediately submit his or her judgment as to the appropriate Basic Rental in
writing to the third arbitrator. Within ten (10) days after such submittal, the
third arbitrator shall make the determination of the Basic Rental for such
renewal period and the determination of the third arbitrator shall


         
 
  Initial:                                            

INDUSTRIAL LEASE AGREEMENT — Page 20

 



--------------------------------------------------------------------------------



 



be final and binding on both parties. In the event the two arbitrators appointed
by the Tenant and Landlord cannot agree upon a third arbitrator, then the third
arbitrator shall be appointed by the then President of the North Chapter of the
Texas Society of Office and Industrial Realtors (or its successor organization).
The Basic Rental agreed to by the two appointed arbitrators or, if applicable,
the Basic Rental determined by the third arbitrator shall be final and binding
upon the parties hereto. Landlord and Tenant shall each bear the expense of
their arbitrator and the expense of a third arbitrator, if needed, shall be
shared equally by both parties.
Executed by Landlord this 25th day of April, 1994.

             
 
                LANDLORD:    
 
                CENTRE DEVELOPMENT CO., INC.         a Texas corporation      
 
  By:   /s/ Al Blaine    
 
                Printed Name: AL BLAINE         Title: Vice President    

Executed by Tenant this 22nd day of April, 1994.

                     
 
                                TENANT:     ATTEST:                            
SPORTS SUPPLY GROUP, INC.                 a Delaware corporation    
                                          
                                 
Title:
          By: /s/ Peter Blumenfeld    
 
                                Printed Name: PETER BLUMENFELD                
Title: President / COO    

         
 
  Initial:                                            

INDUSTRIAL LEASE AGREEMENT — Page 21

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Lot 4, Block 1
BEING a tract of land out of the Willam H. Pulliam Survey, Abstract No. 1171,
Dallas Country, Texas, situated in Farmers Branch, Texas, and being all of Lot
4, Block 1, Plat Revision of Block 1, Final Plat showing Lots 1, 2, 3, and 4
Valwood, Park Farmers Branch • Phase One as recorded in Volume 84168, Page 3293
of the Plat Records of Dallas County, Texas and being more particularly
described as follows:
BEGINNING at a 1/2-inch found iron rod in the north line of Diplomat Drive (70
feet wide), said point being South 89 degrees 18 minutes 52 seconds West, a
distance of 30.00 feet, from the intersection of said north line extended with
the west line of Benchmark Drive (160 feet wide);
THENCE South 89 degrees 18 minutes 52 seconds West, along said north line, a
distance of 257.78 feet to a 1/2-inch set iron rod for the point of curvature of
a circular curve to the left having radius of 435.00 feet;
THENCE Westerly, along said north line, and along said curve through a central
angle of 23 degrees 51 minutes 44 seconds, an are distance of 181.17 feet to a
1/2-inch set iron rod for the point of tangency;
THENCE South 65 degrees 27 minutes 08 seconds West, along said north Line, a
distance of 81.69 feet to a P.K nail found in a railroad tie for a corner said
corner being on the Carrollion City Limit line;
THENCE North 0 degrees 49 minutes 52 seconds West, along said line, a distance
of 747.26 feet to a 1/2-inch found iron rod for a corner;
THENCE North 89 degrees 18 minutes 52 seconds East, a distance of 540.36 feet to
a l/2-inch found iron rod for a corner said corner being on said west line of
Benchmark Drive;
THENCE South 0 degrees 41 minutes 08 seconds East, along said west line, a
distance of 647.03 feet to a 1/2-inch found iron rod for the point of curvature
of a circular curve to the right having a radius of 30.00 feet;
THENCE Southeasterly and Southwesterly, along said curve through a central angle
of 90 degrees 00 minutes 00 seconds, an are distance of 47.12 feet to the point
of tangency and the POINT OF BEGINNING AND CONTAINING 371,224 square feet or
8.522 acres of land more or less.

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
(PRELIMINARY SITE PLAN) [d30193d3019303.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
DESIGN CRITERIA
Sports Supply Group, Inc.
GENERAL

1.   Total buildable area is 180,841 square feet.   2.   Approximately 4,000
square feet will be air conditioned office space and the balance will be
warehouse area. The office area will be a configuration and layout as decided by
Sports Supply Group, Inc.   3.   Land area for the project consists of
approximately 8.522 acres.   4.   Parking shall be provided per local city code
requirements. Per code, the facility requires 193 parking spaces.

SITEWORK

1.   Horizontal Sitework

  a.   A soils report shall be obtained from a qualified soils engineer.     b.
  All vegetation shall be removed from areas that will be under building, paving
and sidewalks, Sitework shall be graded to drain away from buildings,     c.  
All automobile paving shall be 5" thick reinforced concrete over compacted
subgrade. Concrete shall have a compressive reinforcing of number 3 reinforcing
bars at 18" on center. Truck area paving shall be 6" thick reinforced concrete
with number 3 reinforcing bars at 18" on center. Paving provided shall be as
shown on the site plan.     d.   All sidewalks shall be 4" thick reinforced
concrete over 3" sand cushion and shall receive a broomed finish.     e.  
Concrete approaches shall be provided where shown and shall conform to City
specifications.     f.   Concrete curbs shall be provided adjacent to all
sidewalks, around planting areas, and at all paving perimeters.

2.   Landscaping

  a.   Landscape design, soil preparation, plants, hardscape, and labor shall be
included.     b.   A lawn sprinkler system shall be installed at all planting
areas. Adequate freeze-proof hose bibs shall be provided off of this system.    
c.   A $90,000 allowance shall be provided for the design and installation of
the landscaping and irrigation described in “a” and “b” above.

 



--------------------------------------------------------------------------------



 



Design Criteria
Page 2

3.   Site Lighting

  a.   Exterior lighting shall be provided by the use of wall-mounted, 400 watt,
high-pressure sodium fixtures on the wall of the building.     b.   Recessed can
downlights shall be provided in the office area entrance canopy soffits.

BUILDING

1.   Excavation

  a.   All cut, fill, fine grading, and scraping of site shall be included.    
b.   Any areas not covered by building or sitework shall be graded for proper
drainage and maintenance.

2.   Foundation

  a.   Fill under building shall be as specified by testing engineer. The fill
shall be placed in loose lifts of approximately 6" layers and uniformly
compacted to 95% standard proctor density at near optimum moisture content or as
directed by the engineer.     b.   The foundation shall consist of drilled and
belled piers, carried to a suitable bearing strata or a structural grade beam
system as detailed in soils report. Piers shall be 3,000 p.s.i. concrete and be
reinforced as required by the engineer.

3.   Floor Slabs

  a.   All concrete shall have maximum allowable slump of 5".     b.   Floor
slabs shall be on grade with 5" thick 4,000 p.s.i. reinforced concrete.
Reinforcing shall be #3s on 15" centers at approximately 2" from top of slab as
required by the engineer. Placement of concrete shall utilize a vibrating
screed.     c.   Sawn joints shall be executed at optimum time to help reduce
shrinkage cracking.     d.   A 10 mil polyethylene vapor barrier shall be
installed under the floor slab at office areas.

 



--------------------------------------------------------------------------------



 



Design Criteria
Page 3

4.   Exterior Walls

  a.   The exterior walls of the building shall be load bearing, reinforced,
site-fabricated concrete panels. The concrete shall have a design strength of
4,000 p.s.i at 28 days. The exterior side of the panels shall have an exposed
aggregate finish.

  b.   Interior side of the concrete walls shall have all holes patched and have
a smooth, steel trowelled finish.

5. Structure

  a.   The roof structure shall consist of structural steel joist girders and
bar joists, supported by steel columns on the exterior bays, tilt-up concrete
wall panels, and structural steel framing.     b.   The clear height of the
building shall be a minimum of 24' to the bottom of the roof bar joists.     c.
  Structural steel shall receive one shop coat of light gray paint. After
erection has been completed, damaged, rusted or scraped metal areas shall be
touched up with same paint.     d.   Bay sizes shall be 40' x 40' through the
interior of the building.

6. Roof Deck and Roofing

  a.   Roof deck shall be metal deck sloped at approximately 1/4" per foot.    
b.   Roofing shall be a three-ply built-up roof utilizing one inch insulation
board with asphalt and gravel topping.     c.   Roof shall be drained by roof
drains and interior downspouts. Overflow scuppers shall be provided for
emergency situations.     d.   Factory Mutual approved smoke exhaust skylights
spaced in accordance with local building codes.

7. Glass and Glazing

  a.   Fixed glass at office entrance areas shall be 1/4" tinted tempered float
glass in accordance with the City building codes. All other fixed glass shall be
1/4" tinted float glass.

 



--------------------------------------------------------------------------------



 



Design Criteria
Page 4
8. Exterior Doors

  a.   The main office entrance door shall have 1/4" tinted tempered float glass
set in anodized aluminum storefront and have impact bars at 36" above each
floor.     b.   Exterior personnel doors shall be provided to comply with City
codes. These exterior personnel doors shall be metal, hollow core doors.     c.
  Steel channel sill protectors and 4' high steel channel jamb protectors shall
be provided at the truck door.     d.   Sixteen (16) 9' x 10' truck doors shall
be provided.

9. Painting and Caulking

  a.   Painting and caulking shall include all exterior work complete.     b.  
All exterior exposed steel, such as personnel doors, overhead doors, handrails,
etc., shall be given one coat of primer and one coat of exterior paint.     c.  
All concrete to be painted shall receive one coat of heavy textured paint such
as Dan-Tex or equal. Colors shall be as mutually agreed upon.     d.   All
parking striping shall be 4" wide white painted lines, 18' long, approximately
9'0" on center.

10. Plumbing

  a.   A 2" domestic water line and 6" sanitary sewer line shall be stubbed up
into the building.     b.   One water meter shall be provided to serve the
domestic water and a second meter shall be provided to serve the lawn sprinkler
system.

11. Fire Sprinkler

  a.   The facility shall be provided with an ESFR Class IV fire protection
sprinkler system. The system shall be installed in compliance with Texas State
Board of Insurance requirements. The service line shall be sized to provide
adequate volumes and pressures. The system shall include all water mains,
connections and meter requirements. Any additions or modifications to this
system shall be made a part of the tenant improvements or as job extra.

 



--------------------------------------------------------------------------------



 



Design Criteria
Page 5
12. Electrical

  a.   Electric service shall be coordinated with the utility company to provide
for a pad mounted 277/480 volt, three phase service transformer located adjacent
to the building.

13. Ceilings

  a.   Ceilings in the shell building shall be unfinished and open to deck.

14. Interior Improvements

  a.   An allowance of $238,710.12/$1.32 per square foot shall be provided for
tenant improvements per Tenant’s requirements. Tenant improvement allowance to
include office and warehouse electrical, mechanical, ventilation, equipment and
finishes.

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
LANDLORD’S AGREEMENT
LANDLORD’S SUBORDINATION AGREEMENT
     THIS LANDLORD’S SUBORDINATION AGREEMENT (the “Agreement”) is entered into
by and among                                          (“Landlord”)
and                                                              (“Tenant”) and
                                          (“Secured Party”).
WITNESSETH:
     WHEREAS, Landlord is the owner of certain improved real property located at
                     ,                     ,
                                         County, Texas (the “Premises”), which
are now leased in whole or in part by Tenant; and
     WHEREAS, tenant has heretofore executed and delivered to Secured Party a
Security Agreement, thereby granting unto Secured Party a security interest in
the personal property listed on Exhibit “A” attached hereto (the “Collateral”);
and
     WHEREAS, the Collateral is located within the Premises or may be hereafter
delivered or installed within the Premises; and
     WHEREAS, the Secured Party has required as a condition of its acceptance of
the Security Agreement that the Landlord subordinate its landlord’s lien in and
to the Collateral to the Secured Party’s lien in and to the Collateral as
granted by the Security Agreement.
     NOW THEREFORE, to assure the Secured Party a first lien in the Collateral,
the parties hereto agree as follows:
     1. Landlord hereby agrees with Secured Party that all the rights and liens
in and to the Collateral now or hereafter existing by virtue of all leases and
demises from Landlord to Tenant (including any contractual landlord’s lien and
including the rights of landlord under the Texas Statutory Owners of Buildings
lien, as provided for by Article 5238, Rev. Tex. Civ. St., as the same may be
amended) shall and by the same are hereby made subordinate, subject and inferior
to all of the rights and liens of Secured Party in and to the Collateral.
     2. Landlord further agrees that none of the Collateral has or will be
considered a part of the realty to which the same has been attached or affixed
or to which the same may be attached or affixed at any time hereafter and that
the same may be severed and removed by Secured Party from the realty to which it
is now or may hereafter become attached or affixed upon the foreclosure of the
security interest or upon the exercise of the rights, powers or privileges
granted to Secured Party by the aforesaid Security Agreement. This Agreement
applies only to the Collateral listed on Exhibit “A” and shall not constitute a
subordination of Landlord’s lien as to any other personal property of Tenant.
     3. This Agreement is for the sole benefit of the Secured Party and not the
Secured Party’s assigns or successors. In the event Secured Party assigns its
interest in the Collateral to another party, it will be necessary to receive
Landlord’s written acknowledgment of such assignment before such third party may
be protected by this Agreement.
     4. Should Tenant vacate the Premises or be depossessed from the Premises by
Landlord, any repossession of the Collateral by Secured Party or any approved
third party assignee shall be made only during normal business hours of 9:00
A.M. through 4:00 P.M. Monday through Friday and being a non-holiday. Also,
Secured Party must give Landlord reasonable notice of such repossession.
     5. Should repossession occur by Secured Party, Secured Party will be liable
for any damage or injury done to the Premises or to persons at the Premises
occasioned by such repossession.

             
 
      Initial:    
 
  EXHIBIT “C” — Page 1        

 



--------------------------------------------------------------------------------



 



     6. Should Tenant vacate the Premises or [ILLEGIBLE] dispossessed from the
Premises by Landlord, Secured Party agrees to remove the Collateral described
herein within one (1) week of receipt of written notice to remove same. Should
Secured Party fail to remove the Collateral within the time allowed, such
Collateral may be disposed of by Landlord without any risk, obligation or
liability to Secured Party. Should Secured Party not remove the Collateral
within the time allowed and Landlord decides not to remove the Collateral,
Secured Party shall be liable for reasonable rental until the Collateral is
removed.
     7. This Agreement shall be binding upon the parties hereto, their
successors and assigns.
     EXECUTED at Dallas, Texas, this___day of___, 19___.

             
 
  landlord:        
 
                     
 
           
 
  By:      
 
  Printed Name:      
 
  Title:        
 
  Address:        
 
                     
 
                     
 
                     
 
           
 
  TENANT:        
 
                     
 
           
 
  By:      
 
  Printed Name:      
 
  Title:        
 
  Address:        
 
                     
 
                     
 
                     
 
           
 
  SECURED PARTY:    
 
                     
 
           
 
  By:      
 
  Printed Name:      
 
  Title:        
 
  Address:        
 
                     
 
                     
 
                     

             
 
      Initial:    
 
  EXHIBIT “C” — Page 2        

 



--------------------------------------------------------------------------------



 



FINANCING STATEMENT
Filing Office: County Clerk,                    Dallas County, State of Texas

         
Debtor’s Name and Address:
  SPORTS SUPPLY GROUP, INC.    
 
  1901 Diplomat Drive    
 
  Farmers Branch, Texas 75234    
 
       
Secured Party’s Name and Address:
  CENTRE DEVELOPMENT CO., INC.    
 
  P.O. BOX 802087    
 
  Dallas, Texas 75380-2087    
 
       
Date:
  April                     , 1994    

Description of Collateral:
     1. All goods, wares, equipment, fixtures, furniture, improvements,
accounts, contract rights, chattel paper and other personal property of Debtor
presently, or which may hereafter be, situated on or within those certain
premises (hereinafter referred to as the “Premises”) as described in that
certain Industrial Lease Agreement (hereinafter referred to as the “Lease”)
dated April ___, 1994 between Secured Party, as Landlord, and Debtor, as Tenant,
situated in the City of Farmers Branch, Dallas County, State of Texas; and
     2. All proceeds arising from any of the Collateral.

     
Record Owner:
  Secured Party
 
  Collateral is or may include Fixtures

Filing Office: Secretary of State County Clerk, Dallas County, State of Texas

             
 
  DEBTOR:        
 
                SPORTS SUPPLY GROUP, INC.,         a Delaware corporation    
 
           
 
  By:      
 
  Printed Name:      
 
  Title:        
WITNESS:
           
 
           
 
           

 



--------------------------------------------------------------------------------



 



FINANCING STATEMENT
Filing Office: Secretary of State, State of Texas

         
Debtor’s Name and Address:
  SPORTS SUPPLY GROUP, INC.    
 
  1901 Diplomat Drive    
 
  Farmers Branch, Texas 75234      
Secured Party’s Name and Address:
  CENTRE DEVELOPMENT CO., INC.    
 
  P.O. Box 802087    
 
  Dallas, Texas 75380-2087    
 
       
Date:
  April ___, 1994    

Description of Collateral:
     1. All goods, wares, equipment, fixtures, furniture, improvements,
accounts, contract rights, chattel paper and other personal property of Debtor
presently, or which may hereafter be, situated on or within those certain
premises (hereinafter referred to as the “Premises”) as described in that
certain Industrial Lease Agreement (hereinafter referred to as the “Lease”)
dated April ___, 1994 between Secured Party, as Landlord, and Debtor, as Tenant,
situated in the City of Farmers Branch, Dallas County, State of Texas; and
     2. All proceeds arising from any of the Collateral.

     
Record Owner:
  Secured Party
 
  Collateral is or may include Fixtures

Filing Office: Secretary of State County Clerk, Dallas County, State of Texas

             
 
  DEBTOR:        
 
                SPORTS SUPPLY GROUP, INC.,         a Delaware corporation    
 
           
 
  By:      
 
  Printed Name:      
 
  Title:        
WITNESS:
           
 
           
 
           

 



--------------------------------------------------------------------------------



 



     
 
  13700 Benchmark Drive
Farmers Branch, Texas 75234

AMENDMENT TO INDUSTRIAL LEASE AGREEMENT
     THIS AMENDMENT TO INDUSTRIAL LEASE AGREEMENT (the “Amendment”) is made and
entered into by and between CENTRE DEVELOPMENT CO., INC., a Texas corporation
(“Landlord”) and SPORT SUPPLY GROUP, INC., a Delaware corporation (“Tenant”).
RECITALS:
     A. Landlord and Tenant have heretofore entered into an Industrial Lease
Agreement executed by the Tenant on April 22, 1994, and executed by the Landlord
on April 25, 1994 (the “Lease”) respecting that certain real property described
on Exhibit “A” attached hereto and made a part hereof, together with the
Building and other improvements now or hereafter located thereon.
     B. The Lease provides for Landlord to construct and install Leasehold
Improvements in accordance with preliminary drawings and design criteria
attached to the Lease which, in part, provide for a clear height of the building
of twenty-four feet (24’) to the bottom of the roof bar joists; and the Tenant
has requested a modification to the final plans and specifications to provide
for a twenty-eight foot (28’) clear height.
     C. Paragraph 5 of the Lease sets forth that the Basic Rental has been
computed by budgeting an Allowance of $238,710.12 for Interior Tenant
Improvements and should the total cost of the Interior Tenant Improvements
exceed the Allowance, the annual Basic Rental shall be automatically increased
by an amount equal to 10% of such excess.
     D. The purpose of this Amendment is to (i) increase the Basic Rental to
account for the increased cost attributable to raising the clear height of the
Building and the excess costs attributable to the Interior Tenant Improvements
and (ii) clarify the Tenant’s obligation for maintenance of the Premises, and
(iii) effect certain other modifications as expressly set forth herein.

       
AMENDMENT TO INDUSTRIAL
  Initial:  
LEASE AGREEMENT — Page 1
     

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, for and in consideration of the above recitals and the
mutual covenants of the parties hereto, Landlord and Tenant do hereby agree as
follows:
1. Subparagraph 5b. of the Design Criteria attached as Exhibit “B” to the Lease
is hereby amended to read as follows:
“b. The clear height of the building shall be a minimum of 28’ to the bottom of
the roof bar joists.”
2. The additional cost of the Leasehold Improvements attributable to raising the
clear height of the Building is $105,900.00.
3. As of the date of this Amendment, the excess of the total cost of the
Interior Tenant Improvements over the Allowance is $87,000.00.
4. The term “Basic Rental”, as defined in subparagraph 1(e) of the Lease, is
hereby amended to be $45,612.14.
5. Paragraph 8 of the Lease is hereby amended to read, in its entirety, as
follows:
“8. REPAIRS AND MAINTENANCE.
     (a) Except as hereinafter expressly provided in this paragraph 8(a), Tenant
shall at its own cost and expense keep and maintain all parts of the Premises in
good condition (reasonable wear and tear and casualty damage excepted), promptly
making all necessary repairs and replacements, interior and exterior, ordinary
and extraordinary, including but not limited to, windows, glass and plate glass,
doors, and special office entries, interior walls and finish work, floors and
floor coverings, downspouts, gutters, heating, air conditioning and ventilation
systems, dock boards, truck doors, dock bumpers, irrigation systems, paving,
parking lot improvements, plumbing work and fixtures, pest extermination,
exterior lighting fixtures, regular removal of trash and debris, regular mowing
of any grass, trimming, weed removal, landscape replacement, general landscape
maintenance, keeping the parking areas, driveways, alleys and the whole of the
Premises in a clean and sanitary condition. Landlord shall, at its own cost and
expense, keep and maintain the roof, foundation and structural portions of the
Building in good condition (except in the event of casualty or other damage
contemplated by paragraph 15 hereof). Tenant shall give immediate written notice
to Landlord of the need for repairs, and Landlord shall proceed within a
reasonable time

       
AMENDMENT TO INDUSTRIAL
  Initial:  
LEASE AGREEMENT — Page 2
     

 



--------------------------------------------------------------------------------



 



after receiving such notice to make such repairs. Landlord’s liability hereunder
shall be limited to the cost of such repairs, and Landlord shall not be liable
for consequential damages. Tenant shall have no obligation to repair, maintain
or contribute to Landlord’s expense of replacing, repairing or maintaining the
roof, foundation or other structural portions of the Premises. Tenant’s
maintenance obligations shall include any rail spur areas and any spur track
serving the Premises if Tenant, at any time during the Lease Term, makes use of
any rail spur track. In this regard, Tenant agrees to sign a joint maintenance
agreement with the railroad company servicing the Premises, if requested by the
railroad company. Tenant shall not be obligated to repair any damage caused by
fire, tornado or other casualty covered by the insurance to be maintained by
Landlord pursuant to the provisions of this Lease, except that Tenant shall be
obligated to repair all wind damage to glass except with respect to tornado or
hurricane damage.
     (b) In the event Tenant fails to perform or have performed the following
services after written notice from Landlord and a ten (10) day opportunity to
cure, Landlord reserves the right to perform or have performed the paving and
landscape maintenance, landscape replacement, exterior painting, maintenance of
exterior lighting fixtures, and the maintenance of the irrigation systems and
common sewerage line plumbing which are otherwise Tenant’s obligations under
paragraph 8(a) above and in such event, Tenant shall, in lieu of the obligations
set forth under paragraph 8(a) above with respect to such items, be liable to
Landlord for the reasonable cost and expense of same, including but not limited
to, the reasonable cost for mowing of grass; care of shrubs; landscape
replacement; general landscaping; maintenance (but not replacement) of parking
areas, parking lot improvements, driveways and alleys; exterior repainting,
maintenance of the exterior lighting fixtures and the maintenance of the
irrigation systems. In the event Landlord is permitted by the terms of this
Lease and elects to perform or cause to be performed such work, Tenant shall pay
when due such costs and expenses.
     (c) Tenant shall, at its own cost and expense, enter into a regularly
scheduled preventive maintenance/service contract with a maintenance contractor
for servicing all hot water, heating and air conditioning systems and equipment
within or serving the Premises. The maintenance contractor and the contract must
be approved by Landlord (which approval will not be unreasonably withheld ox
delayed). The service contract must include all services suggested by the
equipment manufacturer within the operation/maintenance manual and must become
effective (and a copy thereof delivered to

       
AMENDMENT TO INDUSTRIAL
  Initial:  
LEASE AGREEMENT — Page 3
     

 



--------------------------------------------------------------------------------



 



Landlord) within thirty (30) days of the date Tenant takes possession of the
Premises.
     (d) If Tenant should fail to perform any of its obligations hereunder with
respect to repairs and maintenance within ten (10) days after receipt of written
notice form Landlord, then Landlord may, if it so elects, in addition to any
other remedies provided herein, effect such repairs and maintenance. Any sums
expended by Landlord in effecting such repairs and maintenance shall be due and
payable, on demand, together with interest thereon at the Maximum Rate from the
date of each such expenditure by Landlord to the date of repayment by Tenant.”
     6. The first sentence of Paragraph 11 of the Lease is hereby amended to
read as follows:
     “Landlord shall not be liable to Tenant or Tenant’s employees, agents,
patrons or visitors, or to any person whomsoever, for any injury to person or
damage to property on or about the Premises, resulting from and/or caused in
part of whole by the negligence or misconduct of Tenant, its agents, servants or
employees, or of any other person entering upon the Premises, or caused by the
Building or other improvements becoming out of repair, or caused by leakage of
gas, oil, water or steam or by electricity emanating from the Premises, or due
to any cause whatsoever, except injury to persons or damage to property the sole
cause of which is the negligence, gross negligence or willful misconduct of
Landlord, and Tenant hereby covenants and agrees that it will at all times
indemnify and hold safe and harmless the Premises, the Landlord, Landlord’s
agents and employees from any loss, liability, claims, suits, costs, expenses,
including without limitation attorney’s fees and damages, both real and alleged,
arising out of any such damage or injury.”
     7. Paragraph 14 of the Lease is hereby amended by deleting the second
grammatical paragraph thereof and inserting in lieu thereof the following:
     “In the event of any such taking or private purchase in lieu thereof,
Landlord shall be entitled to receive the entire price or award from any such
taking or private purchase in lieu thereof without any payment to Tenant, and
Tenant hereby assigns to Landlord Tenant’s interest, if any, in such award.
Landlord shall have full power and authority to negotiate with any public
authority and to direct and control any legal proceedings involving or related
to any such taking or private purchase in lieu thereof. Tenant shall have the
right, to the extent that same shall not

       
AMENDMENT TO INDUSTRIAL
  Initial:  
LEASE AGREEMENT — Page 4
     

 



--------------------------------------------------------------------------------



 



diminish Landlord’s award, to make a separate claim against the condemning
authority (but not Landlord) for such compensation as may be separately awarded
or recoverable by Tenant for loss of business or good will or for the taking of
Tenant’s trade fixtures, if a separate award for such items is made to Tenant.”
     Except as amended hereby, the Lease shall remain unchanged and in full
force and effect.
     EXECUTED by Landlord this 8th day of July, 1994.

     
 
LANDLORD:
 
   
 
CENTRE DEVELOPMENT CO., INC.,
 
a Texas corporation
 
   
 
By  /s/      
 
Printed Name:
 
Title:

     EXECUTED by Tenant this 8th day of July, 1994.

                          TENANT:
 
                        SPORT SUPPLY GROUP, INC.,
a Delaware corporation
ATTEST:
         
 
        By:   /s/ Peter Blumenfeld
 
              Printed Name:     Printed Name: Peter Blumenfeld
 
              Title:         Title: President/COO
 
           

         
AMENDMENT TO INDUSTRIAL
  Initial:   
LEASE AGREEMENT — Page 5
       

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
List of Landlord’s Unperformed Obligations

 



--------------------------------------------------------------------------------



 



EXHIBIT “D”
Insurance Certificates

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO LEASE
          THIS SECOND AMENDMENT TO LEASE (this “AMENDMENT”) is entered into as
of the 10th day of June, 2004, by and between ProLogis (successor-in-interest to
APT-Cabot Texas, Inc., a Delaware corporation, as successor-in-interest to
Centre Development Co., a Texas corporation) (the “Landlord”) and Sport Supply
Group, Inc., a Delaware corporation (the “Tenant”).
W I T N E S S E T H:
          WHEREAS, Landlord and Tenant have entered into a Lease, dated as of
the 25th day of April, 1994, as amended by the First Amendment to Industrial
Lease Agreement dated as of the 8th day of July, 1994, pursuant to which
Landlord leased to Tenant certain premises located at 13700 Benchmark Drive,
Farmers Branch, Texas, containing approximately 180,841 square feet of space
(such Lease, as heretofore and thereafter modified, being herein referred to as
the “Lease”).
          WHEREAS, Landlord and Tenant desire to extend the Term of the Lease on
the terms and conditions set forth below:
          NOW THEREFORE, in consideration of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Landlord and Tenant agree as follows:

1.   The Term of the Lease is hereby extended so that the expiration date of the
Lease shall be December 31, 2007 (the “Extension Period”).   2.   Effective
February 1, 2005 and continuing through the Extension Period, the monthly Basic
Rental due and payable by Tenant in accordance with the terms of the Lease shall
be as follows:

         
 
  02/01/05-3/31/05:   $0.00 *
 
  04/01/05-12/31/07:   $45,210.25 per month ($3.00 p.s.f./annum)

 

 
* Tenant will continue to pay any and all Additional Rent during the free rent
period (February 1, 2005 — March 31, 2005) in accordance with the provisions of
the Lease, except as otherwise provided for herein.

3.   Tenant shall be responsible for the payment of Additional Rent in
accordance with the provisions of the Lease. The parties hereby acknowledge and
agree that Additional Rent shall include, but not be limited to, certain
operating expenses as described herein, and Tenant shall be responsible for its
pro rata share thereof. Further, the parties acknowledge that such operating
expenses are estimates only and Landlord makes no guaranty that such estimates
are accurate. Landlord shall provide Tenant within 90 days following the final
day of the calendar year Landlord’s itemized year-end common area maintenance
reconciliation reports which reference and include the operating expenses for
such year. If Tenant’s total payments of such operating expenses for any year
are less than Tenant’s pro rata share of actual operating expenses for such
year, then Tenant shall pay the difference to Landlord within 30 days after
demand, and if more, then Landlord shall retain such excess and credit it
against Tenant’s next payments or, if no further payments are due, refund such
excess to Tenant within 30 days after the expiration or termination of the
Lease.   4.   Tenant may make certain tenant improvements to the Premises
(“Tenant Improvements”) subject to Landlord’s approval of the plans and
specifications related thereto, such approval not to be unreasonably withheld or
delayed. Upon surrender of the Premises, all Tenant Improvements shall remain on
the Premises as Landlord’s property, except to the extent Landlord requires
removal at Tenant’s expense of any such items or Landlord and Tenant have
otherwise agreed in writing in connection with Landlord’s approval to any Tenant
Improvements. Tenant shall repair any damage caused by such removal.

Landlord shall contribute up to a maximum amount of $70,000 (the “TI Allowance”)
toward those certain Tenant Improvements which shall remain as Landlord’s
property upon surrender of the Premises, which such payment shall be made by
Landlord to Tenant within 45 days following (i) completion of the Tenant
Improvements, (ii) Landlord’s receipt of Tenant’s invoice substantiating the
costs related thereto, (iii) Landlord’s receipt of final lien waivers from all
contractors and subcontractors who did work on the Tenant Improvements, and
(iv) Landlord’s receipt of a copy of the final permit approved by the applicable
governing authority to the extent required for such Tenant Improvements.
Landlord shall be under no obligation to pay for such Tenant Improvements to the
Premises in excess of the TI Allowance. Further, such TI Allowance shall only be
available for Tenant’s use through December 31, 2004, and Tenant hereby waives
any and all rights to any unused portion of the TI Allowance remaining as of
January 1, 2005.

5.   Insofar as the specific terms and provisions of this Amendment purport to
amend or modify or are in conflict with the specific terms, provisions and
exhibits of the Lease, the terms and provisions of this Amendment shall govern
and control; in all other respects, the terms, provisions and exhibits of the
Lease shall remain unmodified and in full force and effect.   6.   Tenant
warrants that it has had no dealings with any broker or agent, other than Kurt
Griffin, Cushman & Wakefield (“CW”), in connection with this Amendment, and
covenants to pay, hold harmless and indemnify Landlord from and against any and
all costs, expenses of liability for any compensation, commissions, and charges
claimed by any other broker or agent, with respect to this Amendment or the
negotiation thereof claiming by, through or under Tenant. Landlord shall pay CW
a commission in accordance with a separate agreement between Landlord and CW.  
7.   Any obligation or liability whatsoever of ProLogis which may arise at any
time under the Lease or this Amendment or any obligation or liability which may
he incurred by it pursuant to any other instrument, transaction or

Second Amendment to Lease

 



--------------------------------------------------------------------------------



 



undertaking contemplated hereby, shall not be personally binding upon, nor shall
resort for the enforcement thereof be had to the property of its trustees,
directors, shareholders, officers, employees, or agents regardless of whether
such obligation or liability is in the nature of contract, tort or otherwise.

8.   In Section 24 of the Lease, the words “including negligence of the parties
hereto, their agents, partners, directors, officers and employees” are hereby
modified to read “INCLUDING NEGLIGENCE HEREUNDER OF THE PARTIES HERETO, THEIR
AGENTS, PARTNERS, DIRECTORS, OFFICERS AND EMPLOYEES.

THIS SECTION RELEASES A PARTY FROM THE CONSEQUENCES OF ITS OWN NEGLIGENCE AS THE
SAME RELATES TO SUCH CAUSES WHICH COULD BE INSURED AGAINST UNDER SUCH INSURANCE
POLICIES”.

9.   In Section 26 of the Lease, the reference to “C. David Zoba” shall be
replaced by a reference to “Real Estate Section Head”.

               IN WITNESS WHEREOF, the parties hereto have signed this SECOND
AMENDMENT TO LEASE as of the day and year first above written.

                              TENANT:       LANDLORD:    
 
                            Sport Supply Group, Inc.       ProLogis, a Maryland
real estate investment trust         a Delaware Corporation                  
 
  By:   /s/ TM Babilla       By:   /s/ Eric D. Brown    
 
                              Its:   COO       Its:   SENIOR VICE PRESIDENT    

Second Amendment to Lease

 